 



 

 

 

 

 

 



 

 

 

 

X-CELL III REALTY ASSOCIATES LLC

 

 

LANDLORD

 

 

DEALERTRACK TECHNOLOGIES, INC.



 

TENANT

 

 

 

 

_______________________________

 

LEASE

_______________________________

 

 

 

PREMISES:3400 New Hyde Park Road

North Hills, New York

 

 

 

 



 

 

 

  

 

 

 

 



 

 

 



 

TABLE OF CONTENTS

 

 



ARTICLE 1 - Demised Term   1  ARTICLE 2 - Rent   5  ARTICLE 3 - Use of the
Demised Premises   6  ARTICLE 4 - Completion and Occupancy   6  ARTICLE 5 -
Alterations   7  ARTICLE 6 - Repairs   9  ARTICLE 7 - Compliance With Laws   10 
ARTICLE 8 - Subordination, Non-Disturbance, Attornment, Notice to Lessors and
Mortgagees   13  ARTICLE 9 - Condemnation   14  ARTICLE 10 - Assignment and
Subletting   15  ARTICLE 11 - Utilities   17  ARTICLE 12 - Access to Demised
Premises   17  ARTICLE 13 - Base Rent and Additional Rent   17  ARTICLE 14 -
Real Estate Taxes   18  ARTICLE 15 - Bankruptcy   19  ARTICLE 16 - Damage by
Fire or Other Cause   20 



  



ii

Table of Contents

 



ARTICLE 17 - Insurance   22  ARTICLE 18 - Services and Equipment   23  ARTICLE
19 - Rules and Regulations   24  ARTICLE 20 - Liability of Landlord   24 
ARTICLE 21 - Indemnification   25  ARTICLE 22 - Parking   25  ARTICLE 23 - Right
to Perform   25  ARTICLE 24 - Defaults   27  ARTICLE 25 - Covenant of Quiet
Enjoyment   29  ARTICLE 26 - Brokerage   29  ARTICLE 27 - Estoppel Certificate 
 30  ARTICLE 28 - Surrender of Premises   30  ARTICLE 29 - Partial Invalidity 
 31  ARTICLE 30 - No Waivers by Landlord   31  ARTICLE 31 - Waivers by Tenant 
 32  ARTICLE 32 - Exculpation   32  ARTICLE 33 - Effect of Conveyance by
Landlord, No Encumbrances   32  ARTICLE 34 - Notices   33 



  



iii

Table of Contents

 



ARTICLE 35 - Security   33  ARTICLE 36 - Successors and Assigns   35  ARTICLE 37
- Entire Agreement; Modification   35  ARTICLE 38 - Captions/Recording   35 
ARTICLE 39 - Lender’s Mortgage Contingency   35  ARTICLE 40 - Right of First
Offer   36  ARTICLE 41 - Miscellaneous   36 

  



iv

Table of Contents

 

BASIC LEASE INFORMATION

 

 

1.01          Lease Date:_____________________, 2014 [date which is the later to
occur of Loan closing or IDA package obtained by Tenant]

 

1.02          Landlord:X-Cell III Realty Associates LLC, a New York limited
liability company

 

1.03          Tenant:DealerTrack Technologies, Inc., a Delaware corporation

 

1.04          Demised Premises:3400 New Hyde Park Road, North Hills, New York

Building to be +/- 232,917 rentable square feet

 

1.05Building Address: 3400 New Hyde Park Road

North Hills, New York

 

1.06          Commencement Date:Substantial Completion of Landlord’s Work,
Structural Work and Non-Structural Tenant Improvements and Landlord having
procured a certificate of occupancy for the Demised Premises

 

1.07          Rent Commencement Date:Commencement Date

 

1.08          Expiration Date:The last day of the seventeenth (17th) Lease Year.

 

1.09          Option to Extend Term:One ten (10) year option to extend the term
of Lease.

 



1.10          Base Rent: Lease Year   Base Rent   Monthly Rent   Rent PSF   
 1   $7,569,802.50   $630,816.88   $32.50     2   $7,758,465.27   $646,538.77  
$33.31     3   $7,951,786.38   $662,648.87   $34.15     4   $8,152,095.00  
$679,341.25   $35.00     5   $8,354,732.79   $696,227.73   $35.87     6  
$8,564,358.09   $713,696.51   $36.77     7   $8,778,641.73   $731,553.48  
$37.69     8   $8,997,583.71   $749,798.64   $38.63     9   $9,223,513.20  
$768,626.10   $39.60     10   $9,454,101.03   $787,841.75   $40.59     11  
$9,689,347.20   $807,445.60   $41.60     12   $9,931,580.88   $827,631.74  
$42.64     13   $10,180,802.07   $848,400.17   $43.71     14   $10,434,681.60  
$869,556.80   $44.80     15   $10,695,548.64   $891,295.72   $45.92     16  
$10,963,403.19   $913,616.93   $47.07     17   $11,235,916.08   $936,326.34  
$48.24 

 



v

Table of Contents

 

Notwithstanding the Rent Schedule above, on the anniversary of the last day of
the month preceding the Commencement Date in each year, or as soon thereafter as
the data is available, the parties shall determine whether the Consumer Price
Index (“CPI”) for the prior twelve months has been equal to or greater than 4%.
If the CPI reflects an increase of 4% or more, then the annual rent escalation
for the ensuing Lease Year (as of the commencement of such ensuing Lease Year)
shall increase from 2.5% per annum to 3% per annum. Within ten (10) business
days following such determination and Tenant’s receipt of an invoice, Tenant
shall pay to Landlord an amount equal to the difference between the monthly Base
Rent actually paid by the Tenant and the monthly Base Rent that should have been
paid based upon the above computation, multiplied by the number of months which
have elapsed from the start of said Lease Year.

 

1.11          Tenant’s Pro Rata Share:100%

 

1.12          Permitted Use:General and administrative offices and such other
uses that are ancillary to the foregoing and to Tenant’s business, and for no
other use or purpose whatsoever.

 

1.13          Taxes:Tenant to pay its Pro Rata Share.

 

1.14          Insurance Charge:Tenant to pay its Pro Rata Share

 

1.15          Security Deposit:$3,784,901.28

 

1.16          Address for Notices:


 






   

To Landlord:

c/o Tritec Real Estate Company, Inc.

45 Research Way, Suite 100

East Setauket, New York 11733

Attention: Robert E. Kent

     with a copy in like manner to:

Certilman Balin Adler & Hyman, LLP

90 Merrick Avenue

East Meadow, New York 11554

Attention: Jodi S. Hoffman, Esq.

     To Tenant:   

Prior to Commencement Date:

DealerTrack Technologies, Inc

1111 Marcus Avenue

Lake Success, NY 10042

      

After Commencement Date:

DealerTrack Technologies, Inc.

3400 New Hyde Park Road

North Hills, NY 11576

      With a copy to General Counsel at same address       

With a copy in like manner to:

Meltzer Lippe Goldstein & Breitstone, LLP

190 Willis Avenue

Mineola, NY 11501

Attention: Gary M. Meltzer, Esq.

  

vi

Table of Contents

 

1.17Address for Sending Rent Payments to Landlord:

 

 45 Research Way, Suite 100

 East Setauket, New York 11733

 Attention: Accounting Department

 

 

1.18Address for Sending Billing Statements to Tenant:



Prior to Commencement Date:

DealerTrack Technologies, Inc

1111 Marcus Avenue

Lake Success, NY 10042

 

After Commencement Date:

DealerTrack Technologies, Inc.

3400 New Hyde Park Road

North Hills, NY 11576

 

1.19          Landlord’s Management:Tritec Asset Management, Inc.

  

1.20          Lease Documents: In addition to the foregoing Basic Lease
Information, the following are attached to the Lease identified above and are
hereby incorporated and made a part of the Lease identified above:

 

   

EXHIBITS

 

¨Exhibit “A” - Demised Premises

¨Exhibit “B” - Landlord’s Construction Requirements

¨Exhibit “C” - Landlord’s Work

¨Exhibit “D” - Rules and Regulations

 

If any conflict exists between any of the foregoing Basic Lease Information and
any other provision of the Lease, such other provision of the Lease shall
control.

 

[Signatures on following page]

 



vii

Table of Contents

 

LANDLORD: X-CELL III REALTY ASSOCIATES LLC                     By:



 

      Name:         Title:                         TENANT: DEALERTRACK
TECHNOLOGIES, INC.                     By:



 

      Name:         Title:    

 



viii

Table of Contents

 

AGREEMENT OF LEASE (the “Lease”), made as of this _____ day of April, 2014,
between X-CELL III REALTY ASSOCIATES LLC, having an office at c/o Tritec Real
Estate Company, 45 Research Way, Suite 100, East Setauket, New York 11733
(hereinafter, “Landlord”) and DEALERTRACK TECHNOLOGIES, INC, a Delaware
corporation, having an office at 1111 Marcus Avenue, Lake Success, New York
(hereinafter, “Tenant”).

 

W I T N E S S E T H :

 

The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
and agree as follows:

 

ARTICLE 1 - Demised Term

 

1.01          Landlord hereby leases to Tenant and Tenant hereby hires from
Landlord the premises known as and located at 3400 New Hyde Park Road, North
Hills, New York (the “Demised Premises”). The Demised Premises shall include a
building (the “Building”) to be constructed on the Land (as defined below),
which Building shall comprise approximately 232,917 rentable square feet and is
expected to be as substantially shown on the diagram attached hereto and made a
part hereof as Exhibit “A”. The Building will be situated upon a plot of land
(the “Land”) in the Town of North Hempstead, County of Nassau and State of New
York. The Building and Land, together with the benefit of all easements and all
fixtures, equipment, improvements, installations and appurtenances which at the
commencement of or during the Term of this Lease are attached thereto (except
items not deemed to be included therein and removable by Tenant as provided in
Article 5 hereof), which space, fixtures, equipment, improvements, installations
and appurtenances, are included in the Demised Premises. Landlord shall lease
the Demised Premises to Tenant for a “Term” of SEVENTEEN (17) Lease Years (or
until such Term shall sooner cease and expire or be extended as hereinafter
provided), to commence on the Commencement Date, and to end at midnight on
Expiration Date (the Commencement Date and Expiration Date being subject to the
further provisions of this Lease). Promptly following the Commencement Date, the
parties hereto shall enter into a supplemental certificate fixing the actual
Commencement Date and the stated Expiration Date, certifying that any
improvements required to be made by Landlord have been completed, subject to any
latent defects, warranties or other obligations of Landlord as set forth in this
Lease.

 

1.02          The terms defined in this Article shall, for all purposes of this
Lease, and all agreements supplemental hereto, have the meanings specified
herein and in the Basic Lease Information, unless the context required
otherwise.

 

1.02.1    “Term” shall mean that period between the Commencement Date and the
Expiration Date, as such date may be extended, or such earlier date(s) on which
such Term may expire or be cancelled or terminated pursuant to any of the
conditions or covenants of this Lease or pursuant to law.

 

1.02.2    “Tenant’s Pro Rata Share” shall have the meaning set forth in Section
1.11 of the Basic Lease Information.

 

1.02.3    “Lease Year” shall mean any consecutive twelve (12) month period. The
first Lease Year shall commence upon the Commencement Date and shall end on the
last day of the month in which there occurs the first anniversary of the
Commencement Date, except that if the Commencement Date is the first day of a
month, then the first Lease Year shall end on the day which immediately precedes
the first anniversary of the Commencement Date. Each succeeding Lease Year shall
end on the anniversary date of the last day of the preceding Lease Year.

 



1

Table of Contents

 

1.02.4    “Commencement Date” shall have the meaning set forth in Section 1.06
of the Basic Lease Information.

 

1.02.5    “Expiration Date” shall have the meaning set forth in Section 1.08 of
the Basic Lease Information.

 

1.02.6    “Rent Commencement Date” shall have the meaning set forth in Section
1.07 of the Basic Lease Information.

 

1.02.7    “Base Rent” shall have the meaning set forth in Section 1.10 of the
Basic Lease Information and Article 13 of the Lease.

 

1.02.8    “Additional Rent” shall have the meaning set forth in Article 13.

 

1.02.9    “Land” shall have the meaning set forth on Page 1 hereof.

 

1.02.10 “Lease Month” shall mean any calendar month following the Commencement
Date, or the first full calendar month following the Commencement Date plus the
number of days from the Commencement Date to the end of the month in which the
Commencement Date occurs, if the Commencement Date is any day other than the
first day of a month.

 

1.02.11“Consumer Price Index” or “CPI” means the 12-month percentage increase in
the Consumer Price Index-Urban Wage Earners and Clerical Workers, U.S. All Items
1982-84=100 – CWUR0000SA0, published by the U.S. Department of Labor, Bureau of
Labor Statistics. In the event the Bureau of Labor Statistics ceases to publish
such index, the successor index will apply or, if no successor index is
published, the parties will designate an alternative Consumer Price Index
published by the Bureau of Labor Statistics.

 

1.02.12 “Force Majeure Costs” shall mean the sum of (a) all costs and expenses
incurred by Landlord to restore any Landlord’s Work and/or Structural
Improvements in connection with a Force Majeure Event (including (i) all
capitalized interest and other collateral costs and carrying costs accruing on
such cost necessary to repair and restore damage caused by such Force Majeure
Event following such Force Majeure Event and (ii) all capitalized interest and
other collateral costs and carrying costs accruing as a result of time delays
necessary to repair and restore damage caused by such Force Majeure Event
following such Force Majeure Event) less the amount of all insurance proceeds
applied to the restoration of any Landlord’s Work and/or Structural Improvements
and (b) to the extent any Landlord’s Work and/or Structural Improvements are not
restored following such Force Majeure Event, the reduction, if any, in fair
market value of any Landlord’s Work and/or Structural Improvements as a result
of such Force Majeure Event, as set forth in an appraisal in form and substance
reasonably satisfactory to Landlord conducted by an independent appraiser
selected by Landlord; provided, however, in no event shall the amount determined
in the foregoing clause (b) be less than the remaining estimated cost to restore
any Landlord’s Work and/or Structural Improvements to substantially the same
condition as immediately prior to the Force Majeure Event.

 



2

Table of Contents

 

1.02.13 “Force Majeure Event” means any event which is (a) beyond the direct or
indirect control of Tenant, including, but not limited to, civil unrest,
hurricanes, cyclones, tornadoes, or other acts of God or of public enemies,
strikes, lockouts or other labor disputes, transportation embargo, act of
terrorism, sabotage, war, blockade, rebellion, insurrection or riot, epidemic;
landslide, lightning, acts of terrorism, sabotage, earthquake, flood or other
acts of nature, fire or explosion, or failure of any public utility, or, with
respect to Landlord’s Work and/or Structural Improvements only, any law,
administrative regulation, order or directive enacted or made by any court or
governmental authority. In no event however, shall Landlord or Tenant be
responsible for any increase in cost of Landlord’s Work due to any change in
law, administrative regulation, order or directive in law or administrative
regulation prior to the earlier of Loan Closing or the issuance of a building
permit for the Shell Work, which results in the total cost of the Landlord’s
Work set forth in Exhibit “C” being in excess of the cost of such work as of the
date of execution hereof.

 

1.03          Option to Extend: (A) Provided that Tenant shall not be in default
of this Lease at the time of the giving of the “Extension Notice” (defined
below) or at the time of commencement of the “Extension Term” (defined below)
beyond any applicable notice and cure period, Landlord grants to Tenant an
option (the “Extension Option”) to extend the Term of this Lease for one (1)
period of ten (10) Lease Years, commencing on the day immediately following the
Expiration Date of the original Term (such ten (10) year period being referred
to herein as the “Extension Term”), upon the same terms, covenants and
conditions prescribed in this Lease, except that the Base Rent payable pursuant
to Section 1.10 of the Basic Lease Information of this Lease during the first
year of the Extension Term shall be equal to ninety-five percent (95%) of the
Fair Market Rental Value for the Demised Premises at the commencement of the
Extension Term (the “Extension Term Commencement Date”), to be determined in the
manner described below. The Extension Option, if exercised by Tenant, must be
exercised by notice (the “Extension Notice”) to Landlord in writing not less
than fourteen (14) months prior to the Expiration Date of the original Term,
with time being of the essence with respect to such Extension Notice.

 

(B) The “Fair Market Rental Value” of the Demised Premises means the rental rate
a landlord under no compulsion to lease the Demised Premises and a tenant under
no compulsion to lease the Demised Premises would agree upon as the rent for the
first year of the Extension Term, taking into consideration the uses permitted
under this Lease, the quality, size, design and location of the Demised
Premises, and the rent for comparable buildings and complexes located in the
vicinity of the Nassau County office rental areas. In determining Fair Market
Rental Value, Landlord and Tenant and the appraisers shall take into account the
savings to Landlord of the then current standard tenant improvement allowances
and free rent and the savings to Tenant of not having to relocate to a new
premises. For the purpose of establishing the Fair Market Rental Value
adjustment, within fifteen (15) business days following Landlord’s receipt of
Tenant's Extension Notice, Landlord shall notify Tenant of the opinion of
Landlord as to the Fair Market Rental Value for the Demised Premises (setting
forth in reasonable detail the reasons therefor) which 95% thereof shall be the
Fixed Rent applicable to the first year of the Extension Term. Tenant shall have
twelve (12) business days following receipt of such written notice within which
to notify Landlord if Tenant disputes such Fair Market Rental Value. If Tenant
notifies Landlord within such twelve (12) day period that Tenant does not agree
with the Fair Market Rental Value of the Demised Premises specified by Landlord
(setting forth in reasonable detail the reasons therefor), and if Landlord and
Tenant are unable to agree upon such Fair Market Rental Value within the next
ensuing twelve (12) business days, then such Fair Market Rental Value shall be
determined by appraisal as described below.

 



3

Table of Contents

 

(C) Within ten (10) business days after the expiration of the time period set
forth in Section 1.03 (B), Landlord and Tenant shall each appoint a licensed
real estate appraiser with at least ten (10) years’ full-time commercial
appraisal experience in the area in which the Demised Premises are located to
appraise the then Fair Market Rental Value of the Demised Premises. If either
Landlord or the Tenant does not appoint an appraiser within ten (10) business
days after the other has given notice of the name of its appraiser, the single
appraiser appointed will be the sole appraiser and will set the then Fair Market
Rental Value of the Demised Premises. If two (2) appraisers are appointed
pursuant to this Section 1.03 (C), they will meet promptly and attempt to set
the then Fair Market Rental Value of the Demised Premises. If they are unable to
agree within ten (10) business days after the second appraiser has been
appointed, they will attempt to select a third appraiser meeting the
qualifications stated in this Section 1.03 (C) within ten (10) business days
after the last day the two (2) appraisers are specified. If they are unable to
agree on the third appraiser, then either Landlord or Tenant, by giving ten (10)
business days’ prior notice to the other, can apply to a then presiding judge of
the New York Supreme Court in the County of Nassau for the selection of a third
appraiser who meets the qualifications stated in this Section 1.03 (C). Landlord
and Tenant each shall bear one-half (½) of the cost of appointing the third
appraiser and of paying the third appraiser's fee (and shall each bear the cost
of their own appraisers). Within ten (10) business days after the selection of
the third appraiser, a majority of the appraisers who agree will set the then
Fair Market Rental Value of the Demised Premises. If a majority of the
appraisers are unable to set the then Fair Market Rental Value of the Demised
Premises within twenty (20) business days after selection of the third
appraiser, then the two (2) closest appraisals shall be averaged, and this
average shall establish the then Fair Market Rental Value of the Demised
Premises.

 

(D) In the event such Fair Market Rental Value determination shall not have been
completed prior to the commencement of the Extension Term, Tenant shall pay as
Base Rent, effective as of and subsequent to the commencement of the Extension
Term, 95% of the Fair Market Rental Value first communicated by Landlord to
Tenant, and if such Base Rent is thereafter fixed or readjusted to a different
amount, such new Base Rent shall take effect retroactively back to the Extension
Term Commencement Date, and Tenant or Landlord, as the case may be, shall
promptly pay to the other the sum which is accrued and underpaid or overpaid as
a result of such retroactive application.

 

(E) If Tenant is not satisfied with the determination of Fair Market Rental
Value, then, provided Tenant furnishes Landlord with prior notice, given no
later than (i) twelve (12) months prior to the Expiration Date or (ii) fifteen
(15) days after the determination of Fair Market Value, Tenant may withdraw its
Extension Notice thereby voiding its Exercise Option. However, should Tenant’s
withdrawal of the Extension Notice be exercised when there is less than twelve
months remaining on the Term, the Expiration Date shall be extended by the
number of days necessary to provide Landlord with at least twelve (12) months
prior notice of Tenant’s withdrawal of its Extension Notice, but in any event
the Expiration Date shall be extended to the last day of any month.

 

(F) Wherever the word “Term” or “term” is used in this Lease, it shall be deemed
to include any Extended Term in the sense such use shall be appropriate.

 



4

Table of Contents

 

1.04          Early Occupancy: A. At least ninety (90) days prior to the
Commencement Date, Tenant and its contractors shall have access to the Demised
Premises (the “Early Occupancy”) for the sole purpose of installing its trade
and operating fixtures, data, telephone cabling and wiring, security system, and
other fixtures, furniture and equipment (the “FF&E”) and any and all other
normal tenant improvements necessary for the proper operation of Tenant’s
business (“Tenant’s Work”). Such Early Occupancy shall not constitute the
commencement of the Term. During Early Occupancy, Tenant shall be bound by the
following obligations: (i) prior to any entry during Early Occupancy, Tenant
shall provide Landlord with evidence of the insurance required in Section 17.01
hereof, with the liability insurance policy naming Landlord as additional
insured; (ii) any subcontractor of Tenant having access to the Demised Premises
during the Early Occupancy shall provide Landlord (x) with evidence of liability
insurance, including contractual liability insurance, with insurance carriers
acceptable to Landlord, having combined single limits of at least $1,000,000.00
per occurrence and naming Landlord as an additional insured and (y) an
indemnification in favor of Landlord and Tenant, (iii) Tenant shall be bound by
the indemnity provision set forth in Section 21.01 hereof, but only for the
actions or failures to act of Tenant, its contractors, agents, employees and/or
invitees and the only indemnified party during Early Occupancy shall be
Landlord, (iv) Tenant shall be liable for an Environmental Condition (as defined
herein) caused by Tenant, its agents, employees, invitees and contractors. Any
breach by Tenant of its obligations under this Section 1.04, and failure to cure
said breach within five (5) days following receipt of such breach from Landlord,
Tenant shall pay to Landlord an amount equal to $20,000.00 per day, as and for
Landlord’s liquidated damages, until Tenant cures the breach.

 

B.                 Landlord and Contractor (as defined herein) shall coordinate
with Tenant as to the timing and scope of Tenant’s Work. All normal tenant
improvements (e.g. trade and operating fixtures and equipment, non-structural
plumbing, lighting and other fixtures and equipment, furniture, furnishings,
fixtures, floor covering, and any and all other items necessary for the proper
operation of Tenant's business) installed by Tenant shall be new, completely
reconditioned or otherwise of good quality. Tenant shall complete or cause to be
completed all of Tenant's Work required on Tenant's part to be performed in and
at the Demised Premises under this Lease pursuant to Landlord’s Rules and
Regulations, if any. Should such Early Occupancy prove an impediment to the
progress of the Work, in Landlord’s sole but reasonable judgment, Landlord may
demand that Tenant forthwith vacate the Demised Premises or take other steps to
cease the interference until such time as that portion of the Work with which
Tenant is interfering is complete, and Tenant shall immediately comply with this
demand. Additionally, Landlord may consider such interference a Tenant Delay as
defined in Section 7.01 of Exhibit “B”. Such Early Occupancy will not affect the
start of the Commencement Date or the Term of this Lease.

 

ARTICLE 2 - Rent

 

2.01          Tenant shall pay to Landlord, at Landlord’s offices listed in
Section 1.17 of the Basic Lease Information or at such other place as Landlord
may designate from time to time, in cash, or by check of Tenant drawn on a bank
or trust company in New York State or by wire or ACH (with instructions for same
to be provided to Tenant upon request), at Tenant’s election (provided Tenant
does not alternate the method of payment on a regular basis), in advance on the
first day of each month during the Term, without counterclaim, set-off or
deduction whatsoever, the Base Rent, commencing on the Rent Commencement Date,
except that the first monthly installment of Base Rent shall be paid together
with the payment of the first installment of the Security Deposit (as defined in
Section 35.01). Notwithstanding the foregoing, if the Rent Commencement Date
shall fall other than on the first day of a month, then the Base Rent shall be
pro-rated for the stub period beginning on the Rent Commencement Date and ending
on the last day of the month in which said Rent Commencement Date falls. In
addition, Tenant shall pay to Landlord during the Term, at the place and in the
manner set forth above, “Additional Rent” (as defined herein) as and when billed
by Landlord therefor.

 



5

Table of Contents

 

ARTICLE 3 - Use of the Demised Premises

 

3.01          Tenant shall have the right to use and occupy the Demised Premises
for the Permitted Use.

 

3.02          Tenant shall not at any time use or occupy, or suffer or permit
anyone to use or occupy, the Demised Premises, or do or permit anything to be
done in the Demised Premises, in violation of the Certificate of Occupancy for
the Demised Premises. Landlord represents that the Permitted Use will be
permitted by the Certificate of Occupancy to be issued for the Demised Premises,
and to the best of Landlord’s knowledge will comply with all governmental
requirements and/or requirements of the New York Board of Fire Underwriters.
Tenant shall not permit the Demised Premises to be used or operated in violation
of any governmental requirements or requirements of the New York Board of Fire
Underwriters, or any other law, rule or regulation.

 

3.03          Tenant shall have access to the Demised Premises twenty-four (24)
hours per day, seven (7) days per week.

 

ARTICLE 4 - Completion and Occupancy

 

4.01          The taking of possession of the Demised Premises by Tenant shall
be conclusive evidence that the Demised Premises were in good and satisfactory
condition at the time such possession was so taken, subject to any warranties,
latent defects or other obligations of Landlord set forth in this Lease.

 

4.02          Landlord shall cause its affiliate, Tritec Building Company, Inc.
(“Contractor”) to perform the following work to the Demised Premises, prior to
the Commencement Date in accordance with (i) “Landlord’s Construction
Requirements” set forth in Exhibit “B” annexed hereto and made part hereof, and
(ii) the “Work Letter” annexed hereto as Exhibit “C” and made part hereof:

 

(a)                Site work (“Site Work”) as more particularly described in
Exhibit “C”;

 

(b)               Construct the Building shell (“Shell Work”), as more
particularly described in Exhibit “A” and Exhibit “C”. The Shell Work together
with the Site Work, are sometimes collectively referred to herein as “Landlord’s
Work”.

 

(c)                Certain structural work within the Building to ready same for
Tenant’s occupancy as shall be mutually agreed to between Landlord and Tenant
(“Structural Improvements”).

 

(d)               Certain non-structural improvements within the Building to
ready same for Tenant’s occupancy as shall be mutually agreed to between
Landlord and Tenant (“Non-Structural Tenant Improvements”).

 

(e)                Landlord’s Work, Structural Improvements and Non-Structural
Tenant Improvements sometimes collectively referred to herein as “Work”.

 



6

Table of Contents

 

4.03          Landlord shall use commercially reasonable efforts to
substantially complete the Work with due diligence, by the date which is
twenty-four (24) months following the Lease Date (the “Target Date”), subject to
the number of days of Unavoidable Delays and the number of days of Tenant Delay,
but failure to complete the Work by this date shall not affect the validity of
this Lease, except as otherwise provided in this Lease. Landlord shall perform
the Work diligently and timely to completion and shall use commercially
reasonable efforts in connection therewith. Subject to the provisions set forth
in Exhibit “B”, Article 7, Landlord has not made, and makes, no representations
as to the date when the Work will be substantially completed, and
notwithstanding the Target Date, the same is merely an estimate.

 

4.04          Landlord shall provide progress reports on the status of the Work
no less than every two months for the initial twelve (12) months following the
Lease Date and monthly thereafter until the Commencement Date. Landlord shall
provide Tenant with at least sixty (60) days prior notice of substantial
completion the Work. Tenant shall use commercially reasonable efforts to submit
to Landlord, on or before the thirtieth (30th) day following notice of
substantial completion of the Work, a punch list (the “Punch List”) setting
forth such details as remain to be completed.

 

4.05          For the purposes of this Lease, the Demised Premises shall be
deemed “substantially ready for occupancy” when the major construction aspects
of the Work are substantially completed, although minor items are not completed
and Landlord has procured a certificate of occupancy for the Demised Premises .
Such minor uncompleted items may include touch-up plastering or painting, Punch
List items, or any other uncompleted construction or improvement which does not
unreasonably interfere with Tenant’s ability to carry on its business in the
Demised Premises. Tenant shall have the right to periodically inspect the Work,
as hereinafter provided, and make any objections thereto.

 

4.06          Except as provided herein and in Exhibit “B”, Tenant hereby waives
any right to terminate, cancel or rescind this Lease by reason of Landlord's
failure to timely deliver possession of the Demised Premises or otherwise
perform its obligations under this Article, which Tenant might otherwise have
pursuant to any law now or hereafter in force or otherwise. Tenant further
waives the right to recover any damages which may result from Landlord's failure
to deliver possession of the Demised Premises or otherwise to perform its
obligations under this Article. Landlord and Tenant agree that this Section 4.06
is an express provision to the contrary pursuant to Section 223-a of the New
York Real Property Law as to the time when Landlord shall deliver possession of
the Demised Premises.

 

ARTICLE 5- Alterations

 

5.01          Prior to the Commencement Date, Tenant shall make no structural
changes and/or alterations in or to the Demised Premises or affecting any
Building system. From and after the Commencement Date, Tenant shall not make any
(i) structural changes and/or alterations in or to the Demised Premises or
affecting any Building system, or any alteration which can be seen from the
exterior of the Building (a “Structural Alteration”), or (ii) non-structural
alteration costing in excess of $200,000.00 per alteration or $1,000,000.00 in
the aggregate every five (5) years (a “Major Non-Structural Alteration”),
without Landlord’s prior written consent, which consent as to a Structural
Alteration may be withheld or granted in Landlord’s sole discretion. However,
Landlord shall not unreasonably withhold its consent to a Major Non-Structural
Alteration. Landlord shall respond to Tenant’s request for consent to a
Structural Alteration or Major Non-Structural Alteration within thirty (30) days
from receipt of Tenant’s written notice. Should Landlord fail to timely respond,
Tenant may send a second reminder notice. Should Landlord fail to respond to the
reminder notice within five (5) business days after receipt of same, Landlord’s
consent as to a Structural Alteration shall be deemed denied, but Landlord’s
consent to a Major Non-Structural Alteration shall be deemed granted. Landlord’s
consent shall not be required with respect to any Tenant’s Changes (as defined
below) which are not Structural Alterations or Major Non-Structural Alterations
(“Permitted Alterations”). Tenant’s signage and any non-structural alterations
necessary to install same shall be deemed a Permitted Alterations provided same
is in compliance with applicable laws and ordinances. Furthermore, Landlord
shall cooperate with Tenant, at no cost to Landlord, with any application
necessary to obtain building or monument signage approval. All Structural
Alterations and Major Non-Structural Alterations which shall be permitted by
Landlord and Permitted Alterations (as defined below) shall be accomplished by
Tenant, at Tenant’s expense, using contractors reasonably approved by Landlord.
(Structural Alterations, Major Non-Structural Alterations and Permitted
Alterations are collectively hereinafter referred to as “Tenant’s Changes”). All
Tenant’s Changes requiring alterations to HVAC and/or electrical equipment shall
be performed by Landlord’s contractors, provided such contractors charge a
competitive market rate for Nassau County. All installations installed in the
Demised Premises at any time shall, upon installation, become the property of
Landlord and shall remain upon and be surrendered with the Demised Premises,
unless Landlord, by written notice to Tenant no later than twenty (20) business
days after Tenant’s request for Landlord’s consent to a Structural Alteration
advises Tenant that the proposed Structural Alteration must be removed prior to
the Expiration Date. In such event, the same shall be removed by Tenant at
Tenant’s expense prior to the Expiration Date. In the case of a Permitted
Alteration, prior to commencement of same, Tenant shall provide Landlord with
notice of its intention to perform a Permitted Alteration. Landlord shall, by
written notice to Tenant no later than twenty (20) business days after receipt
of Tenant’s notice, advise Tenant whether the Permitted Alteration shall be
removed by Tenant prior to the Expiration Date.

 



7

Table of Contents

 

5.02          Nothing in this Article shall be construed to give Landlord title
to or prevent Tenant’s removal of trade fixtures, moveable office furniture and
equipment, but upon removal of any such equipment from the Demised Premises or
upon removal of other installations as may be required by Landlord, Tenant shall
immediately and at its expense, repair and restore the Demised Premises to the
condition existing prior to such installation (reasonable wear and tear
excepted) and shall repair any damage to the Demised Premises due to such
removal.

 

5.03          All property required to be removed by Tenant at the end of the
Term, but which nonetheless remains in the Demised Premises after the end of the
Term shall be deemed abandoned and may, at the election of Landlord, be either
retained as Landlord’s property or removed from the Demised Premises by Landlord
at Tenant’s expense.

 

5.04          Prior to commencing any Tenant’s Changes, Tenant shall, at
Tenant’s sole cost and expense and in consultation with Landlord or its managing
agent with respect to Structural Alterations, and/or Landlord’s architects and
engineers, obtain all permits, approvals and certificates required by any
governmental or quasi-governmental bodies and upon completion, certificates of
final approval thereof, and shall promptly deliver duplicates of all such
permits, approvals and certificates to Landlord. At no cost and expense to
Landlord, Landlord shall cooperate in connection with Tenant securing any
permits, approvals and certificates with respect to Tenant’s Changes. All
Tenant’s Changes shall be performed in compliance with all applicable
requirements of insurance bodies having jurisdiction over the Demised Premises.
Tenant, at its expense, and with due diligence and dispatch, shall procure the
cancellation or discharge of all notices of violation or mechanic’s liens
arising from or otherwise connected with Tenant’s Changes. Additionally, Tenant
agrees to carry and will cause all contractors and sub-contractors to carry such
workers’ compensation, general liability, personal and property damage insurance
that is commercially reasonable for the work involved, including such completion
and performance bonds. Landlord may only require a performance bond for work
costing in excess of $250,000.00.

 



8

Table of Contents

 

5.05          Landlord may require submission to it of plans and specifications
in connection with granting or withholding its consent to any Structural
Alterations requested following the Commencement Date. Prior to granting its
consent to any such Structural Alterations, Landlord may impose such conditions
as Landlord, in its reasonable discretion, may consider desirable.

 

5.06          In the event Tenant shall construct any Structural Alterations,
Tenant shall pay to Landlord as Additional Rent a supervisory fee equal to five
(5%) percent of the cost of labor with respect to such work.

 

ARTICLE 6– Repairs

 

6.01          From and after the Commencement Date, Tenant shall, at its
expense, throughout the Term, maintain in good order and condition, and shall
repair and replace the Demised Premises, and keep the same and all parts thereof
together with any and all appurtenances, alterations, additions and improvements
therein or thereto in good order and condition, suffering no waste or injury.
Tenant shall, at Tenant’s sole cost and expense, promptly make all needed
repairs and replacements, interior and exterior, structural and non-structural,
ordinary and extraordinary, foreseen or unforeseen, in and to the Demised
Premises and the facilities and systems thereof, including, without limitation,
to (i) all the roof, foundation, all exterior and interior walls, windows and
window frames, doors and door frames, and signs thereof, (ii) the water,
electric, sewer, gas, telephone, standpipe, sprinkler and other utility
connections, lines, pipes, mains and other installations located within the
Demised Premises, as well as all fixtures, machinery and equipment now or
hereafter servicing, belonging to, or used in connection with the Demised
Premises, (iii) the exterior areas of the Demised Premises including, without
limitation, the parking areas and all landscaping, including plowing of snow and
sanding of ice, (iv) trade fixtures and equipment, and (v) alterations and
improvements made by or for Tenant pursuant to this Lease. Such maintenance,
repair and replacement obligations shall include all heating and
air-conditioning systems and all other systems, machinery and equipment. All of
such repairs and replacements shall be constructed and installed in compliance
with legal requirements and insurance requirements. Tenant shall not permit the
accumulation of waste or refuse matter, nor permit anything to be done upon the
Premises that would invalidate or prevent the procurement of any insurance
policies or governmental permits, licenses or approvals that may at any time be
required pursuant to the provisions hereof.

 

(b) Tenant shall maintain, repair and replace the roof of the Building and all
facilities and equipment of Tenant located on the roof or exterior of the
Building. The fees and charges of the roofing contractor shall be paid by
Tenant. All repairs and replacements shall be at least equivalent in standard
and quality to the standard or quality or the original work or property
replaced.

 



9

Table of Contents

 

6.02          Except as specifically provided in this Lease, there shall be no
allowance to Tenant for a diminution of rental value by reason of inconvenience,
annoyance or injury to business arising from Landlord, Tenant or others making
or failing to make any repairs, alterations, additions or improvements in or to
any portion of the Demised Premises or in and to the fixtures, appurtenances or
equipment thereof. The provisions of this Article with respect to the making of
repairs shall not apply in the case of fire or other casualty.

 

6.03          Notwithstanding anything to the contrary contained in this Article
6, Landlord shall warrant the Work for a period of one year from the
Commencement Date and a period of one year from the completion of any
restoration pursuant to Article 9 and/or Article 16, but only to the extent of
the restoration work performed, subject to any warranties or latent defects.
Upon conclusion of the one year period, Landlord shall assign to Tenant the
benefit of any warranties with respect to any of the Work. Notwithstanding the
foregoing, if Landlord repairs or replaces anything under warranty during the
first Lease Year or the one year period from the completion of any restoration
pursuant to Article 9 and/or Article 16, but only to the extent of the
restoration work performed, and the repair or replacement is not completed
within the one year warranty period, then the one year warranty shall be
extended as to that item only until the repair or replacement is completed.

 

ARTICLE 7 - Compliance With Laws

 

7.01          Tenant shall give prompt notice to Landlord of any notice it
receives of the violation of any law or requirements of any public authority
with respect to the Demised Premises or the use or occupation thereof. From and
after the Commencement Date, Tenant shall promptly comply with all present and
future laws, orders and regulations of all state, federal, town, municipal and
local governments, departments, commissions and boards or any direction of any
public officer pursuant to law, and all orders, rules and regulations of the New
York Board of Fire Underwriters or any similar body which shall impose any
violation, order or duty upon Landlord or Tenant with respect to the Demised
Premises (in which event Tenant shall effect such compliance at its sole cost
and expense). Throughout the Term, Tenant shall pay all costs, expenses, fines,
penalties or damages, which may be imposed upon Landlord by reason of Tenant’s
failure to comply with the provisions of this Article. The Work shall comply
with applicable laws. In addition, to the Landlord’s knowledge, the easements
and other encumbrances encumbering the Demised Premises in effect as of the date
of full execution of this Lease shall not materially or adversely interfere with
Tenant’s ability to use and occupy the Demised Premises for the Permitted Use.
Landlord shall, at no cost to Landlord and at Tenant’s request, assist in the
enforcement of the provisions of the easements affecting the Demised Premises
such that Tenant receives the benefit of such easements.

 

7.02          A. Tenant agrees that no part of the Demised Premises will be used
for, and Tenant shall not suffer or allow the treatment, generation,
manufacture, use, refining, production, storage, disposal, burial, dispersal,
release, or placement of hazardous or toxic substances (as hereinafter defined),
petroleum products, pollutants, or contaminants, and Tenant shall not release,
suffer or permit the release of any hazardous or toxic substance, petroleum
products, pollutants or contaminants onto the Demised Premises or into the
subsurface thereof or onto any property whatsoever, including without
limitation, surface water and ground waters unless in compliance with all
applicable law(s), permit(s), order(s), or other valid governmental approval(s),
whether now in effect or hereafter enacted. Furthermore and throughout the Term,
Tenant shall not cause or permit to occur any violation of any federal, state or
local law, ordinance, regulation or order now or hereafter enacted, related to
environmental conditions on, under or about the Demised Premises, or arising
from Tenant’s use or occupancy of the Demised Premises, including, but not
limited to, soil and ground water conditions and disposal of medical waste.
Tenant shall, at Tenant’s own expense, comply with all laws regulating the use,
generation, storage, transportation or disposal of toxic or hazardous
substances, including medical waste. Furthermore, Tenant shall, at Tenant’s own
expense, make all submissions to, provide all information required by, and
comply with all requirements of all governmental authorities under the law.
Tenant shall provide all information regarding the use, generation, storage or
disposal of toxic or hazardous substances (an “Environmental Condition”) that is
reasonably requested by Landlord. Promptly after receipt of the same by Landlord
or Tenant, the receiving party also agrees to provide the other party with an
exact copy of any notice, directive, demand and correspondence received by such
party in connection with environmental conditions in, at, on or upon the Demised
Premises.

 



10

Table of Contents

 

B. Landlord shall be responsible for any Environmental Condition introduced to
the Demised Premises prior to the Commencement Date, which Environmental
Condition is not otherwise caused by Tenant, its contractors, agents, invitees
and/or employees. Additionally, Landlord shall be responsible for any
Environmental Condition affecting the Demised Premises at any time during the
Term which is the result of a migration on to the Demised Premises from an
outside source. Except for the foregoing, Tenant shall be responsible for any
Environmental Condition affecting the Demised Premises.

 

C. Immediately upon discovery or upon being notified of any Environmental
Condition at the Demised Premises for which Tenant is responsible, Tenant shall
diligently, at Tenant’s sole expense and to the reasonable satisfaction of
Landlord and the absolute satisfaction of the federal, state or county
governmental agency having jurisdiction of the Environmental Condition,
investigate, cure, remediate, recover or repair (collectively referred to herein
as “corrective action”) any such Environmental Condition to the extent required
to no longer violate applicable environmental laws. Upon satisfactory completion
of the corrective action activities required by this paragraph, as determined by
Landlord and the relevant governmental agencies, Tenant shall, at its sole cost
and expense, remove any and all remedial equipment and repair the Demised
Premises to the condition it was in prior to the corrective action activities.
In the event that Tenant fails or refuses to comply with the obligations imposed
by this paragraph, including but not limited to failing to diligently undertake
the required corrective action, Landlord shall have the right to undertake the
corrective action activities, and Tenant shall be liable to Landlord for any and
all costs, including reasonable attorney's and consultant fees, incurred by
Landlord in connection therewith.

 

D. For the purposes hereof, the term hazardous or toxic substances shall
include, without limitation, flammables, inflammables, combustibles, explosives,
radioactive materials, asbestos, PCB’s, chemicals known to cause cancer or
reproductive toxicity and substances declared to be hazardous or toxic under any
law or regulation now or hereafter enacted or promulgated by any governmental
authority.

 

E. (i) From and after the Commencement Date, Tenant shall indemnify and save
Landlord and its successors and assigns and their respective officers,
directors, shareholders, partners, agents and employees and the Demised Premises
harmless against any and all claims, obligations, liabilities, violations,
penalties, fines, suits, governmental orders, causes of action, judgments,
damages, whether civil or criminal or both, of any and all kind or nature or
which result from or are in any way connected with a breach or default by Tenant
of its obligations under this Section 7.02 and/or which Landlord may be subject
in connection with any Environmental Condition resulting from or in connection
with the discharge, release or escape of smoke, vapors, soot, fumes, acids,
alkalis, toxic chemicals, liquids or gases, volatile organics, waste materials
or other irritants, contaminants or pollutants or otherwise at the Demised
Premises, caused by or resulting from the use and operation of the Demised
Premises by Tenant, its successors and assigns, sublessee, and/or by reason of
Tenant’s invitees, licensees, employees, officers, agents, servants, in any case
whether or not Tenant has complied with its obligations pursuant to this Section
7.02. This indemnification and save harmless agreement shall also cover any and
all liens for hazardous waste cleanup expenses in favor of the United States,
New York State or any political subdivision thereof, including the County of
Nassau, Town of North Hempstead, and Village of North Hills, and any
governmental department of the foregoing. All payments due from Tenant hereunder
shall be due as Additional Rent within ten (10) business days of the date of
statement therefor from Landlord. This indemnification shall include, but not be
limited to, reasonable legal fees and other charges to which Landlord may incur,
including clean up costs, in defending against any proceeding in connection with
the foregoing.

 



11

Table of Contents

 

(ii) Landlord shall indemnify and save Tenant and its successors and assigns and
their respective officers and directors and the Demised Premises harmless
against any and all claims, obligations, liabilities, violations, penalties,
fines, suits, governmental orders, causes of action, judgments, damages, whether
civil or criminal or both, of any and all kind or nature or which result from or
are in any way connected with a breach or default by Landlord of its obligations
or representations under this Section 7.02. This indemnification and save
harmless agreement shall also cover any and all liens for hazardous waste
cleanup expenses in favor of the United States, New York State or any political
subdivision thereof, including the County of Nassau, Town of North Hempstead,
and Village of North Hills, and any governmental department of the foregoing.
This indemnification shall include, but not be limited to, legal fees and other
charges to which Tenant may incur, including clean up costs, in defending
against any proceeding in connection with the foregoing.

 

7.03          Tenant shall not place a load upon any floor of the Demised
Premises exceeding the floor load per square foot area which said floor was
designed to carry and which is allowed by law. The applicable floor loads are
set forth in Exhibit “C”.

 

7.04          This Article 7 shall be subject, in all respects, to the
provisions of Section 41.04 of this Lease.

 



12

Table of Contents

 

ARTICLE 8 - Subordination, Non-Disturbance, Attornment, Notice to Lessors and
Mortgagees

 

8.01          This Lease, and all rights of Tenant hereunder, are and shall be
subject and subordinate in all respects to all mortgages and building loan
agreements, which may now or hereafter affect the Land, and/or the Building,
which mortgages shall not cover other lands and/or buildings, to each and every
advance made or hereafter to be made under such mortgages, and to all renewals,
modifications, replacements and extensions of such leases and such mortgages and
consolidations of such mortgages but only in the event that any such holder of
any mortgage in effect as of the Commencement Date provides Tenant with a
Subordination, Non-Disturbance and Attornment Agreement (“SNDA”) on the lender’s
standard form, which shall be reasonably acceptable to Tenant and which SNDA
shall provide that so long as Tenant is not in default under this Lease beyond
the expiration of applicable notice and cure periods, Tenant’s possession shall
not be disturbed. Tenant shall not be named in any action (unless legally
required to do so in order to commence an action) and the terms, provisions and
conditions contained in the Lease shall remain in full force and effect. Tenant
shall attorn to lender and lender shall assume all of Landlord’s obligations
under the Lease, except as otherwise set forth herein. Landlord shall provide an
SNDA to Tenant within thirty (30) days of the Commencement Date. With respect to
any future financing, Landlord shall use commercially reasonable efforts to
obtain a SNDA for Tenant’s benefit. Notwithstanding the foregoing, if SNDAs are
regularly available on the market when and if Landlord refinances any loan,
Landlord shall be required to provide Tenant with a SNDA from such future
lender. If SNDAs are not regularly available at the time of any refinance,
Landlord and Tenant shall cooperate with each other to provide Tenant with a
reasonable alternative to having a SNDA.

 

8.02          Notwithstanding anything to the contrary herein, Tenant shall
attorn to the holder of any superior mortgage and Tenant shall have no right of
offset or counterclaim to payment of any rent against the holder of any superior
mortgage and any cancellation, surrender, or amendment of this Lease without the
prior written consent of the holder of any superior mortgage shall be voidable
by such holder of a superior mortgage. Tenant acknowledges and agrees that if
any holder of a superior mortgage shall succeed to the interest of Landlord
under this Lease, the holder of such mortgage shall assume (only while owner of
and in possession or control of the Demised Premises) and perform all of
Landlord’s obligations under this Lease, but shall not be (i) liable for any act
or omission of any prior landlord (including Landlord), (ii) liable for the
return of any security deposit, (iii) subject to any offset or defense which
Tenant may have paid for more than the current month to any such prior landlord,
or (iv) bound by any assignment or modification of this Lease, made without its
express written consent. Tenant shall not look to the holder of a superior
mortgage or successor in title to the Demised Premises, in connection with the
return of or accountability with respect to any security deposit required by
Landlord, unless said sums have actually been received by such holder of a
superior mortgage or successor in interest. Any reference to the holder of a
superior mortgage hereinabove shall also include any of their respective
successors in interest. Notwithstanding anything to the contrary contained in
this Article 8, none of Tenant’s rights shall be diminished. Tenant shall
promptly receive all notices given or received by and between Landlord and the
holder of such superior mortgage. Likewise, Tenant shall notify a superior
mortgagee, in writing, of any Landlord default under the terms of this Lease
provide the name and address of such superior mortgagee is furnished by Landlord
to Tenant.

 

8.03          If, in connection with the procurement, continuation or renewal of
any financing for which the Land, and/or the Building or the interest of the
lessee therein under a superior lease represents collateral in whole or in part,
an institutional lender shall request reasonable modifications of this Lease as
a condition of such financing, Tenant will not withhold its consent thereto,
provided that such modifications do not increase the obligations of Tenant under
this Lease more than a de minimus amount or materially and adversely affect any
rights of Tenant under this Lease.

 



13

Table of Contents

 

ARTICLE 9- Condemnation

 

9.01          If the whole of the Demised Premises shall be taken for any public
or quasi-public use by any lawful power or authority by exercise of the right of
condemnation or of eminent domain, or by agreement between Landlord or the fee
owner and those having the authority to exercise such right (hereinafter called
“Taking”), the Term of this Lease and all rights of Tenant hereunder, except as
hereinafter provided, shall cease and expire as of the date of vesting of title
as a result of the Taking, and the Base Rent and Additional, Rent payable under
this Lease shall abate from and following the date on which the Taking occurs.

 

9.02          From and after the Commencement Date, in the event of a Taking of
less than the whole of the Building, or a portion of the parking area, this
Lease shall cease and expire in respect of the portion of the Building and/or
parking area taken upon vesting of title as a result of the Taking and, if the
Taking results in the portion of the Building greater than 51% of the rentable
square area remaining after the Taking being inadequate, in the reasonable
judgment of Tenant for the efficient, economical operation of Tenant’s business
conducted at such time in the Demised Premises, Tenant may elect to terminate
this Lease by giving notice to Landlord of such election not more than thirty
(30) business days after the actual Taking by the condemning authority stating
the date of termination, which date shall be not more than ninety (90) days
after the date of such notice to Landlord, and upon said date, this Lease and
the term hereof shall cease and expire. If Tenant does not elect to terminate
this lease as aforesaid: (i) the new Base Rent payable under this Lease shall be
the product of the total Base Rent payable under this Lease multiplied by a
fraction, the numerator of which is the rentable square foot area of the Demised
Premises remaining after the taking, and the denominator of which is the
rentable square foot area of the Demised Premises immediately preceding the
Taking, and (ii) the net award for the Taking shall be paid to and first used by
Landlord (subject to the rights of any mortgagee and/or fee owner) to restore
the portion of the Demised Premises remaining after the Taking to substantially
the same condition and tenant ability (hereinafter called “pre-taking
condition”) as existed immediately preceding the date of the Taking.

 

9.03          In the event of a Taking of less than the whole of the Demised
Premises which occurs during the period of one year preceding the termination
date of this Lease, Landlord or Tenant may elect to terminate this Lease by
giving notice to the other party of such election, not more than thirty (30)
business days after the actual Taking by the condemning authority, stating the
date of termination, which date of termination shall be no later than the
Expiration Date and upon the date specified in such notice, this Lease and the
term hereof shall cease. On or before such termination date, Tenant shall vacate
the Demised Premises, and any of Tenant’s property remaining in the Demised
Premises subsequent to such termination date shall be deemed abandoned by Tenant
and shall become the property of Landlord.

 

9.04          In the event of a Taking of the Demised Premises or any part
thereof, Tenant shall have no claim against Landlord or the condemning authority
for the value of the unexpired Term of this Lease. Tenant agrees that in any
condemnation proceeding, Tenant may make a separate claim only for the value of
Tenant’s fixtures, equipment, moving expenses, improvements and alterations made
by or on behalf of Tenant that are not deemed to become part of the Demised
Premises, provided that any such award does not reduce Landlord’s award.

 



14

Table of Contents

 

ARTICLE 10 - Assignment and Subletting

 

10.01      Tenant shall not assign, mortgage or encumber this Lease, its
interest hereunder or the estate granted hereby, nor sublet or suffer or permit
the Demised Premises or any part thereof to be used by others, without the prior
written consent of Landlord in each instance, which consent shall not be
unreasonably withheld or delayed. If Landlord fails to respond to Tenant’s
request for consent within fifteen (15) business days from receipt of Tenant’s
notice, Tenant shall then send Landlord a reminder notice, specifying that such
notice is Tenant’s “Second Request”. Should Landlord fail to respond to Tenant’s
second request notice within five (5) business days from receipt thereof,
Landlord’s consent shall be deemed granted. Notwithstanding the foregoing, if
Tenant is acquired by a third party either by acquisition of greater than a
fifty percent (50%) interest in its voting equity or the sale of all or
substantially all of its assets, or merges with another entity and is not the
surviving entity, such events shall not be deemed an assignment within the
meaning of this Section 10.01 and the acquiring or surviving entity will have
the right to continue as the Tenant under this Lease by assuming Tenant’s rights
and obligations hereunder without need for Landlord’s consent (a “Permitted
Transfer”), provided however that the transfer contemplated by the foregoing
provision cannot principally be for the purpose of transferring the leasehold
estate created hereby. Tenant shall provide notice to Landlord of the Permitted
Transfer upon closing of the acquisition or merger transaction. Additionally,
and notwithstanding anything to the contrary set forth in this Article 10,
Tenant may sublet up to 20% of the Building without Landlord’s consent (but upon
notice to Landlord) provided that any sublease is subject to the terms of this
Lease.

 

10.02      If Tenant should assign its interest in this Lease, or if all or any
part of the Demised Premises be underlet or occupied by anybody other than
Tenant, Landlord may, after default by Tenant, collect rent from the assignee,
under-tenant or occupant, as the case may be, and apply the net amount collected
to the rent herein reserved, but no such assignment, underletting, occupancy or
collection shall be deemed a waiver of this covenant, or the acceptance of the
assignee, under-tenant or occupant as Tenant, or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant contained
herein. The consent by Landlord to any assignment or underletting shall not in
any way be construed (i) to relieve Tenant from obtaining the express consent in
writing of Landlord to any further assignment or underletting or (ii) release
Tenant from any of its obligations under this Lease, including the payment of
rent. In no event shall any permitted sublessee assign or encumber its sublease
or further sublet all or any portion of its sublet space, or otherwise suffer or
permit the sublet space or any part thereof to be used or occupied by others,
without Landlord’s prior written consent in each instance.

 

10.03      If Tenant shall desire to assign this Lease, or to sublet the Demised
Premises or any part thereof, it shall submit to Landlord a written request for
Landlord’s consent to such assignment or subletting at least thirty (30) days
prior to the proposed effective date of the assignment or sublet. The request
shall contain the following information: (i) the name and address of the
proposed assignee or subtenant; (ii) the terms and conditions of the proposed
assignment or subletting; (iii) the nature and character of the business of the
proposed assignee or subtenant and its proposed use of the Demised Premises; and
(iv) current financial information regarding the proposed assignee or sublessee
and any other information Landlord may reasonably request (“Tenant’s Notice”).

 



15

Table of Contents

 

10.04      In no event, however, will Landlord give its consent thereto unless
the following further conditions shall be fulfilled:

 

(1) Tenant shall not then be in default hereunder beyond the time herein
provided, if any, to cure such default;

 

(2) The proposed assignee shall be engaged in a business, and propose to use the
Demised Premises for general and/or administrative offices;

 

(3) With respect to an assignment, the proposed assignee shall have a credit
rating and net worth sufficient to perform the monetary obligations under this
Lease, which shall be documented to Landlord with sufficient financial
statements; and

 

(4) Tenant shall reimburse Landlord for any and all third party costs that may
reasonably be incurred by Landlord in connection with said assignment or
sublease, including, without limitation, the costs of making investigations as
to the acceptability of the proposed assignee or subtenant, and reasonable legal
costs incurred in connection with the granting of any requested consent;

 

10.05      Every subletting hereunder is subject to the express condition, and
by accepting a sublease hereunder each subtenant shall be conclusively deemed to
have agreed, that if this Lease should be terminated prior to the Expiration
Date or if Landlord should succeed to Tenant’s estate in the Demised Premises,
then at Landlord’s election the subtenant shall either surrender the Demised
Premises to Landlord within sixty (60) business days of Landlord’s request
therefor, or attorn to and recognize Landlord as the subtenant’s landlord under
the sublease and the subtenant shall promptly execute and deliver any reasonable
instrument Landlord may request to evidence such attornment. Nothing contained
herein to the contrary shall be deemed a waiver by Landlord to collect any Base
Rent or Additional Rent due hereunder from the Subtenant. Notwithstanding any
assignment and assumption by the assignee of all or any part of the obligations
of Tenant hereunder, Tenant herein named, and each immediate or remote successor
in interest of Tenant named herein, shall remain liable jointly and severally
(as a primary obligor) with its assignee and all subsequent assignees for the
performance of Tenant’s obligations hereunder, and, without limiting the
generality of the foregoing, shall remain liable to Landlord for all acts and
omissions on the part of any assignee subsequent to it in violation of any of
the obligations of this Lease.

 

10.06      If Tenant shall sublet the Demised Premises or permit the Demised
Premises or any part thereof to be used by others, to anyone for rents which for
any period shall exceed the Base Rent and Additional Rent payable under this
Lease for the same period (computed on a pro-rata per rentable square foot
basis), Tenant shall pay Landlord one-half of the amount of any rents,
additional charges or other consideration payable under the sublease to (and
actually received by) Tenant by the sublessee which is in excess of the base
rent and additional rent accruing during the term of the sublease in respect of
the Demised Premises pursuant to the terms hereof (computed on a pro-rata per
rentable square foot basis and after deducting therefrom Tenant’s actual
expenses associated with the sublet, including reasonable collection costs). The
sums payable under this Section 10.06 shall be paid to Landlord as Additional
Rent as and when payable by the subtenant to Tenant.

 



16

Table of Contents

 

ARTICLE 11– Utilities

 

11.01      As part of Landlord’s Work, Landlord shall be obligated to install
such structural electrical wiring throughout the Building to the extent required
in Exhibit “C”. From and after the Commencement Date, Tenant shall make no
alterations or additions to the electrical distribution system, electrical
equipment or appliances without the prior written consent of Landlord in each
instance, which consent shall not be unreasonably withheld, conditioned or
delayed. Tenant shall repair any damage if its use of electric current exceeds
the capacity of existing feeders to the Building or the risers or wiring
installation therein.

 

11.02      Tenant shall contract directly with the providers of all utilities
servicing the Demised Premises, including, but not limited to, gas, electric,
fuel, if any, and water and pay all bills rendered for such services directly to
the providers thereof.

 

11.03      Landlord shall not be liable to Tenant for any loss or damage or
expense which Tenant may sustain or incur by reason of any failure, inadequacy
or defect in the character, quantity, quality or supply of electric current
furnished to the Demised Premises, unless such failure or inadequacy is caused
by any deficiencies in the Work or Landlord’s negligent acts or omissions or
failure to comply with any of Landlord’s obligations under this Lease.

 

ARTICLE 12 - Access to Demised Premises

 

12.01      Landlord or Landlord’s agents shall have the right to enter the
Demised Premises in any emergency at any time, and, at other reasonable times
upon prior reasonable notice to Tenant, to examine the same and to make such
repairs, replacements and improvements as Landlord may deem necessary and
desirable to the Demised Premises or to any other portion of the Building or
which Landlord may elect to perform following Tenant’s failure to make repairs
or perform any work which Tenant is obligated to perform under this Lease, or
for the purpose of complying with laws, regulations and other directions of
governmental authorities. Landlord shall use reasonable efforts to avoid and to
minimize, to the fullest extent possible, any unreasonable interference,
inconvenience, disturbance or annoyance to Tenant while performing said
inspections or any work, repairs, replacements or improvements to the Demised
Premises. Tenant shall not be entitled to any abatement of rent while such work
is in progress or to any damages by reason of loss or interruption of business
or otherwise. Throughout the Term, Landlord shall have the right to enter the
Demised Premises at reasonable hours and upon prior reasonable notice to Tenant
for the purpose of showing the same to prospective purchasers or mortgagees of
the Demised Premises or others and during the last twelve (12) months of the
Term (if Tenant has not sent an Extension Notice) for the purpose of showing the
same to prospective tenants, except that Landlord shall not be permitted in any
of Tenant’s secured areas (such as its computer server room). If Tenant is not
present to open and permit an entry into the Demised Premises, Landlord or
Landlord’s agents may enter the same whenever such entry may be necessary or
permissible by master key or forcibly (but only in the event of an emergency),
and provided reasonable care is exercised to safeguard Tenant’s property and
such entry shall not render Landlord or its agents liable therefor, nor in any
event shall the obligations of Tenant hereunder be affected.

 

ARTICLE 13 - Base Rent and Additional Rent

 

13.01      As set forth in the Base Lease Information, from and after the Rent
Commencement Date and continuing throughout the Term hereof, Tenant shall pay to
Landlord the Base Rent as shown on Section 1.10 of the Basic Lease Information.
In addition to amounts due under for Base Rent, Tenant shall pay to Landlord or
the applicable party all other sums of money as shall become due and payable by
Tenant under this Lease (hereinafter, “Additional Rent”), including, without
limitation, those items specified in Article 14 of this Lease, all of which sums
shall be payable as hereinafter provided. In the event any installment of Base
Rent or Additional Rent required pursuant to the provisions of this Lease to be
paid by Tenant is not paid within five (5) business days of when due, such
installment shall bear interest at the rate of twelve (12%) percent per annum
from the date said installment was due and payable, said interest to be deemed
Additional Rent (the “Late Fee”). Notwithstanding the foregoing, Landlord shall
not assess a Late Fee for the first two (2) late payments made by Tenant during
any Lease Year. In addition, Tenant shall pay promptly after demand by Landlord
any reasonable attorney’s fees incurred by Landlord in connection with the
imposition, collection or payment of any Base Rent, Additional Rent and/or said
interest that is delinquent after all applicable grace, notice and cure periods,
said attorney’s fees to be deemed Additional Rent.

 



17

Table of Contents

 

ARTICLE 14 - Real Estate Taxes

 

14.01      For the purposes of this Article, the term “Taxes” shall include the
sum of all real estate taxes and assessments, special assessments, water and
sewer rents, PILOT payments and each and every installment thereof which shall
or may during the Term of this Lease be levied, assessed, imposed, become due
and payable, or liens upon or arising in connection with the use, occupancy or
possession of or grow out of, or for the Building and/or the Land, or any part
thereof as if the Building and Land were the sole asset of Landlord. If at any
time during the Term of this Lease the methods of taxation prevailing at the
execution of this Lease shall be altered so that in lieu of or as a substitute
for the whole or any part of the taxes, assessments, levies, impositions or
charges now levied, assessed or imposed on real estate or the improvements
thereon there shall be levied, assessed or imposed (i) a tax, assessment, levy,
imposition or charge wholly or partially payable as a capital levy or otherwise
on the rents received therefrom, or (ii) a tax, assessment, levy, imposition or
charge measured by or based in whole or in part upon the Demised Premises and
imposed upon Landlord, or (iii) a license fee or charge measured by the rents
payable by Tenant to Landlord, or (iv) a license fee or charge measured by the
rent receivable by Landlord for the Demised Premises or any portion thereof
and/or the Land or any other building or other improvements constructed on the
Land, or (v) a tax, license fee or charge imposed on Landlord which is otherwise
measured by or based in whole or in part, upon the Building or any portion
thereof and/or the Land or any other building or other improvements constructed
on the Land, or (vi) any other tax or levy imposed in lieu of or as a substitute
for Taxes which are levied, assessed or imposed as of the date of this Lease,
then in any such event, the same shall be included in the computation of Taxes
hereunder. A tax bill or copy thereof shall be conclusive evidence of the amount
of Taxes or installments thereof. The term “Tax Payment” shall mean the amount
of Taxes as reflect in the bill. In no event shall Tenant have any liability for
Taxes prior to the Commencement Date.

 

14.02      Effective as of the Commencement Date, Landlord or Tenant shall
direct the appropriate taxing authorities having jurisdiction (“Tax
Authorities”) to send the Tax bills issued during the Term directly to Tenant.
Subject to the provisions of this Section 14.02, commencing on date that the
next Tax Payment shall be due and payable following the Commencement Date,
Tenant shall pay the Tax Payment directly to the Tax Authorities, prior to the
date on which same may be paid without becoming delinquent, as Additional Rent.
Landlord and Tenant shall adjust any Tax Payment covering the period from the
Commencement Date to the end of the then current Tax period. Likewise, if the
Expiration Date falls within a Tax year, the Tax Payment for the last Lease Year
shall be apportioned between Landlord and Tenant.

 



18

Table of Contents

 

(a)                If the Commencement Date or Expiration Date is not the last
day of a tax year, then the Tax Payment (or portion thereof due at the time) for
the tax year during which the Commencement Date or Expiration Date occurs shall
be prorated as between Landlord and Tenant.

 

(b)               Tenant shall give to Landlord a copy of the relevant Tax bills
for each tax year, together with evidence of Tenant’s payment thereof. Tenant
shall be responsible for any and all interest and/or penalties that may be
assessed by reason of Tenant’s failure to timely pay the Tax Payment.

 

14.03      Tenant shall have the right to institute proceedings to reduce the
assessed valuation of the Land or the Building (the “Proceeding”). In the event
Tenant shall obtain a tax refund as a result of any such reduction proceedings
for Taxes paid during the Term of this Lease, then Tenant shall be entitled to
the refund, if any, to the extent the Taxes were paid by Tenant during the Term.
Notwithstanding the foregoing, if Tenant does not institute a Proceeding for any
year following the twelfth (12th) Lease Year (or the fifth (5th) Lease Year of
the Extension Term, if exercised) Landlord may commence a Proceeding. In such
event, if a refund issued for Taxes paid by Tenant during the Term, the net
refund shall be paid to Tenant. As used herein, the term “net refund” means the
refund plus interest, if any, thereon, paid by the governmental authority less
appraisal, engineering, expert testimony, attorney, printing and filing fees and
all other costs and expenses of the proceeding. If Landlord commences the
Proceeding, then Tenant shall pay to Landlord the reasonable cost of all
appraisal, engineering, expert testimony, attorney, printing and filing fees and
all other reasonable costs and expenses of the Proceeding incurred by Landlord
in the event the proceeding instead results in a reduction of Taxes for future
years during the Term. Notwithstanding anything contained to the contrary
herein, Tenant shall not be entitled to any refund in excess of monies paid by
Tenant hereunder.

 

ARTICLE 15- Bankruptcy

 

15.01      If at any time following the Commencement Date there shall be filed
by or against Tenant in any court pursuant to any statute either of the United
States or of any State a petition in bankruptcy or insolvency or for
reorganization or for the appointment of a receiver or trustee of all or a
portion of Tenant’s property, or if Tenant makes an assignment for the benefit
of creditors, or petitions for or enters into an arrangement with creditors,
this Lease shall ipso facto be cancelled and terminated and in which event
neither Tenant nor any person claiming through or under Tenant or by virtue of
any statute or of any order of any court shall be entitled to possession or to
remain in possession of the Demised Premises but shall forthwith quit and
surrender the Demised Premises and Landlord, in addition to the other rights and
remedies it has by virtue of any other provisions herein or elsewhere in this
Lease contained or by virtue of any statute or rule or law, may retain as
liquidated damages any rent or any deposit or monies received by it from Tenant
or others on behalf of Tenant unless prohibited by the Bankruptcy Court such as
if any part of such sums are deemed a preference.

 

15.02      At any of the times mentioned in Section 15.01 hereof, if an
involuntary insolvency, bankruptcy or reorganization proceeding shall be
instituted against Tenant as provided in said Section, Tenant shall have ninety
(90) days in which to vacate the same before Landlord shall have any right to
terminate this Lease.

 



19

Table of Contents

 

15.03      It is stipulated and agreed that in the event of the termination of
this Lease pursuant to Section 15.01 hereof, and subject to the provisions of
the U.S. Bankruptcy Court or the order of the U.S. Bankruptcy Court, Landlord
shall forthwith, notwithstanding any other provisions of this Lease to the
contrary, be entitled to recover from Tenant as and for liquidated damages an
amount equal to the difference between the rent reserved hereunder for the
unexpired portion of the Term of this Lease and the fair market rental value of
the Demised Premises, if lower than the rent reserved, at the time of
termination, for the unexpired portion of the Term of this Lease, both
discounted at the rate of eight (8%) percent per annum to present worth thereof.
Nothing contained herein shall limit or prejudice the right of Landlord to prove
for and obtain as liquidated damages by reason of such termination an amount
equal to the maximum allowed by any statute or rule of law in effect at the time
when, and governing the proceedings in which, such damages are to be proved,
whether or not such amount be greater, equal to, or less than the amount of the
difference referred to above. In determining the fair market rental value of the
Demised Premises the rent realized by any arms-length re-letting, if such
reletting be accomplished by Landlord within a reasonable time after termination
of this Lease, shall be deemed prima facie evidence of the fair market rental
value. Any disputes with respect to the fair market rental value shall be
resolved pursuant to the arbitration provisions of this Lease.

 

ARTICLE 16 - Damage by Fire or Other Cause

 

16.01      Tenant shall give prompt notice to Landlord in case of fire or other
damage to the Demised Premises.

 

16.02      A. Subject to the provisions of Section 16.03 below, if the Demised
Premises shall be damaged by fire or other casualty, Landlord, at Landlord’s
expense, shall repair such damage to the level of the Work, and if Landlord
cannot repair such damage within 365 days from receipt of the insurance proceeds
(which Landlord shall use good faith efforts to settle with its insurer within
forty-five (45) days from the date of casualty), subject to Unavoidable Delays
(as defined herein) (such 365 day period hereinafter referred to as the
“Restoration Period”) and the fire damage renders untenantable more than fifty
(50%) percent of the rentable space of the Building, then Tenant shall have the
option to terminate this Lease upon thirty (30) days’ notice to Landlord.
However, if Landlord has commenced restoration of the Building and is diligently
proceeding with restoration within the Restoration Period but has not
substantially completed restoration by the expiration of the Restoration Period,
the Restoration Period shall be extended by the number of days necessary to
substantially complete restoration and Tenant’s notice to terminate shall be
null and void. In all events, Landlord shall provide progress reports to Tenant
as to the status of the restoration monthly. However, Landlord shall have no
obligation to repair any damage to, or to replace, Tenant’s personal property or
any other property or effects of Tenant. If the Demised Premises shall be
rendered untenantable by reason of any such damage, the Base Rent and Additional
Rent shall abate for the period from the date of such damage to the date when
such damage shall have been substantially repaired, and if only a part of the
Demised Premises shall be so rendered untenantable, the Base Rent and Additional
Rent shall abate for such period in the proportion which the rentable area of
the Demised Premises so rendered untenantable bears to the total rentable area
of the Demised Premises. Notwithstanding the foregoing, if Landlord’s rental
insurance covers the entire rental due hereunder, then Tenant shall receive a
total abatement of rent. However, if, prior to the date when all of such damage
shall have been repaired, any part of the Demised Premises so damaged shall be
rendered tenantable and shall be used or occupied for the active full time
conduct of business by Tenant or other persons claiming through or under Tenant,
then the amount by which the Base Rent and Additional Rent shall abate shall be
equitably apportioned for the period from the date of any such use or occupancy
to the date when all such damage shall have been repaired. Tenant hereby
expressly waives the provisions of Section 227 of the New York Real Property
Law, and of any successor law of like import then in force, and Tenant agrees
that the provisions of this Article shall govern and control in lieu thereof.
Landlord shall provide notice to Tenant at least ninety (90) days prior to
substantial completion of the restoration and Landlord shall provide Tenant
access to the Demised Premises at least sixty (60) days prior to substantial
completion of the restoration to ready the Demised Premises for Tenant’s
occupancy, provided that such access does not unreasonably interfere with
Landlord’s restoration efforts.

 



20

Table of Contents

 

16.03      A. Notwithstanding the foregoing provisions of this Article, if prior
to or during the Term, the Demised Premises shall be totally damaged or rendered
wholly untenantable by fire or other casualty, and if Lender shall not make the
insurance proceeds available for restoration, then, in such events, Landlord, at
Landlord’s option, may give to Tenant, within ninety (90) days after such fire
or other casualty, a thirty (30) day written notice of termination of this Lease
and, in the event such notice is given, this Lease and the Term shall come to an
end and expire (whether or not said Term shall have commenced) upon the
expiration of said thirty (30) days with the same effect as if the date of
expiration of said thirty (30) days were the expiration date, and Base Rent and
Additional Rent shall not be payable by Tenant from and after the date of the
fire or other casualty and Base Rent and Additional Rent shall be apportioned as
of the date of the fire or other casualty and any prepaid portion for any period
after such date shall be refunded by Landlord to Tenant.

 

B. Notwithstanding the provisions of Section 16.03A above, if the Demised
Premises shall be totally damaged or rendered wholly untenantable by fire or
other casualty and at least ten (10) years remain in the Term (including the
Extension Term, if exercised), Tenant may void Landlord’s election to terminate
this Lease by written notice to Landlord given within thirty (30) days after
Tenant’s receipt of Landlord’s notice of termination. If Tenant furnishes
Landlord with said notice, Landlord’s election to terminate shall be null and
void and Landlord shall restore the Demised Premises, subject to Landlord and
Tenant, acting reasonably, agreeing upon a construction schedule for the
restoration, including arranging for financing for same.

 

C. Notwithstanding the provisions of Section 16.03A and B, if twenty (20%)
percent or more of the Building shall be damaged by fire or other casualty
during the last two (2) years of the Term, Landlord, at Landlord’s option, may
give to Tenant, within ninety (90) days after such fire or other casualty, a
thirty (30) day written notice of termination of this Lease and, in the event
such notice is given, this Lease and the Term shall come to an end and expire
upon the expiration of said thirty (30) days with the same effect as if said
date were the Expiration Date, and Tenant shall vacate the Demised Premises.
Notwithstanding the foregoing expiration of the Lease, Tenant may remain in
possession of the Demised Premises following the expiration of the Term for a
period not to exceed ninety (90) days following the expiration of this Lease,
provided, however, that Tenant continues to be bound by the terms and
obligations of this Lease, including the obligation to pay Base Rent and
Additional Rent through and including the date Tenant vacates the Demised
Premises, in the proportion which the rentable area of the Demised Premises so
rendered untenantable bears to the total rentable area of the Demised Premises.
However, if Tenant shall exercise the Extension Option within said thirty (30)
day period, thereby resulting in a remaining term of at least ten (10) Lease
Years, Tenant may void Landlord’s termination. In such event, Landlord shall
restore the Demised Premises in accordance with the provisions of Section 16.04
below. If less than twenty (20%) percent of the Building shall be damaged during
the last two (2) years of the Term, Landlord shall have no option to terminate.

 



21

Table of Contents

 

16.04      If this Lease shall not be terminated as provided in Section 16.03
hereof, Landlord shall, at its expense, repair or restore the Demised Premises
with reasonable diligence and dispatch, substantially to the level of the Work.
Landlord shall not be required to repair or restore any of Tenant’s personal
property, furniture, furnishings, decorations or any other installations made
subsequent to the Commencement Date at Tenant’s expense. All insurance proceeds
payable to Tenant for such items shall be held in trust by Tenant and upon the
completion by Landlord of repair or restoration, Tenant shall prepare the
Demised Premises for occupancy by Tenant in the manner obtaining immediately
prior to the damage or destruction.

 

16.05      In no event shall Landlord be liable to Tenant for any consequential
damages to or loss of business suffered by Tenant by reason of any damages or
casualty, regardless of fault, and apart from the apportionment of rent required
under Section 16.02 in the event a portion of the Demised Premises is rendered
untenantable, Tenant’s sole recourse for any damages shall be against Tenant’s
insurance company, regardless of fault, and Tenant waives on its own behalf and
on behalf of any insurer, any claim therefor against Landlord.

 

ARTICLE 17 - Insurance

 

17.01      Except as otherwise required during Early Occupancy, from and after
the Commencement Date, Tenant shall maintain with responsible companies which
are A rated or better in Best’s Insurance Guide (or such lesser rating as
acceptable to any lender) and approved by Landlord (i) Commercial General
Liability Insurance, against all claims, demands or actions for personal injury
or death and property damage with combined single limits of no less than
$10,000,000.00 (which may be in the form of primary and excess and/or umbrella
liability policies) arising from, related to, or in any way connected with the
conduct and operation of Tenant’s use of or occupancy of the Demised Premises,
or caused by actions or omissions to act, where there is a duty to act, of
Tenant, its agents, servants and contractors, which insurance shall name
Landlord, any managing agent, mortgagee, if any and, as additional insureds;
(ii) property insurance against hazards covered by an all risk coverage
insurance policy (including fire, extended coverage, vandalism, malicious
mischief and sprinkler leakage) as Landlord may reasonably, from time to time,
require, covering all fixtures and equipment, stock in trade, furniture,
furnishings, improvements or betterments installed or made by Tenant in, on or
about the Demised Premises to the extent of 100% of their replacement value,
without deduction for depreciation, but in any event in an amount sufficient to
prevent Tenant from becoming a co-insurer under provisions of applicable
policies; and (iii) worker’s compensation insurance covering all persons
employed by Tenant or in connection with any work performed by Tenant. Said
Commercial General Liability Insurance shall also contain provisions for
contractual liability insurance under the commercial liability section of the
insurance certificate and the property insurance shall include business
interruption insurance for a twelve (12) month period, covering Tenant’s
business and all of Tenant’s monetary lease and rent obligations.

 

17.02      All of Tenant’s insurance shall provide, if reasonably available at
no additional cost, that it shall not be subject to cancellation, termination or
change except after at least thirty (30) days prior written notice to Landlord
from Tenant or its insurer. All policies required pursuant to Section 17.01 or
duly executed certificates for the same shall be deposited with Landlord not
less than ten (10) business days prior to the day Tenant is expected to take
occupancy and upon renewals of said policies not less than fifteen (15) business
days prior to the expiration of the term of such coverage. All such policies or
certificates shall be delivered with satisfactory evidence of the payment of the
premium therefor. Tenant shall have the right to seek comparable coverage from
alternative insurers meeting the requirements of this Article 17 at any time
during the Term.

 



22

Table of Contents

 

17.03      Each party hereby waives (and agrees to cause any other permitted
occupants of the Demised Premises to execute and deliver to the other party
written instruments waiving) any right of recovery against the other party, the
holder of any mortgage, or superior lease, and any servants, employees, agents
or contractors of the other party, or of any such Landlord or holder, or of any
such other tenants or occupants, for any loss occasioned by fire or other
casualty, that is an insured risk under Landlord’s or Tenant’s fire (casualty)
insurance policies. During any period when either party fails to maintain such
fire (casualty) insurance, for the purposes of the first sentence of this
Section there shall be deemed to be in effect such fire (casualty) insurance
meeting the requirements of such sentence.

 

17.04      From and after the Lease Date and continuing throughout the Term,
Landlord shall maintain (i) commercial general liability insurance coverage in
form, scope and amount that is required by Landlord’s lender, (ii) rental
insurance, and (iii) property insurance coverage with respect to the Demised
Premises for full replacement value. The insurance required in the previous
sentence shall be referred to as “Landlord’s Insurance”. From and after the
Commencement Date, Tenant shall reimburse Landlord, as Additional Rent, for one
hundred (100%) percent of the premiums and deductables for all Landlord’s
Insurance maintained by Landlord with respect to the Demised Premises during the
Term. Landlord and Tenant shall cooperate with each other in determining the
deductable for any insurance policy, as market conditions exist. The aforesaid
charge shall be due and payable to Landlord as Additional Rent, within ten (10)
days of demand or together with the next succeeding installment of Base Rent,
whichever shall first occur. Alternatively, if permitted by Landlord’s insurance
carrier, without additional cost and if requested by Tenant, then, Tenant shall
make monthly payments of Landlord’s insurance premiums, in advance on the first
day of each month, in an amount estimated in writing by Landlord to be the
monthly share of Landlord’s premiums. After the end of each calendar year,
Landlord shall send Tenant a statement of the total and actual insurance
premiums for such calendar year. Any excess paid by Tenant shall be credited
against Tenant’s obligation to pay Landlord’s insurance premiums or other rent
items, or if the excess relates to the last year of the Term, Landlord shall
refund such amount to Tenant within thirty (30) days of termination. Tenant
shall pay any deficiency within thirty (30) days of billing. The parties shall
apportion such premium at the commencement and termination of the Term.

 

ARTICLE 18 - Services and Equipment

 

18.01      Landlord shall have no obligation to furnish to the Demised Premises
any cleaning services, electric energy, water, heat, air-conditioning,
ventilation, gas or any other service or utility. In accordance with Section
11.02, Tenant shall obtain heat, air-conditioning, ventilation, gas and any
other services or utilities required by Tenant at Tenant’s sole cost and expense
and in compliance with the applicable provisions of (a) all legal requirements
and insurance requirements, (b) the rules and regulations of any public utility
or other company furnishing such service or utility, and (c) this Lease,
including, without limitation, Article 5.

 



23

Table of Contents

 

18.02      In the event that Tenant fails to make required repairs in accordance
with the terms and conditions of this Lease and such failure continues after
Tenant receives Landlord’s thirty (30) day notice of such failure, Landlord
reserves the right, without liability to Tenant and without it being deemed a
constructive eviction, to stop or interrupt or reduce any heating, ventilating,
air-conditioning, electric, gas, sanitary, lighting, power, electricity, water,
or other service at such times as may be necessary and for as long as may be
required to make such repairs. Landlord shall use commercially reasonable
efforts to minimize disturbance to Tenant and such stoppage, interruption and/or
reduction (without having to hire overtime help), and subject to the foregoing,
no such stoppage or interruption shall result in any liability from Landlord to
Tenant or entitle Tenant to any diminution or abatement of rent or other
compensation, nor shall this Lease or any of the obligations of Tenant be
affected or reduced by reason of any such stoppage or interruption, provided,
that Landlord shall use commercially reasonable diligence to remedy any cause of
such disruption which is within the reasonable control of Landlord.

 

18.03      From and after the Commencement Date, Tenant, at its cost and
expense, shall maintain, operate and keep in good working order and repair the
air-conditioning, heating and ventilating systems (“HVAC System”) servicing the
Demised Premises, which HVAC System shall be installed by Landlord as part of
the Work. Following the Commencement Date, Landlord shall not have liability to
Tenant or responsibility whatsoever for any interruption in service of the HVAC
System for any cause whatsoever, nor shall the same constitute an actual or
constructive eviction, unless to the extent caused by Landlord’s negligence or
willful misconduct.

 

18.04      Tenant, at its sole cost and expense, shall be responsible for
furnishing janitorial and cleaning services to the Demised Premises. Tenant
shall be solely responsible for the proper and legal disposal of all garbage and
refuse at the Demised Premises and shall contract directly with a carting
service for same.

 

ARTICLE 19 - Rules and Regulations

 

19.01      Tenant shall observe strictly with the rules and regulations set
forth in Exhibit “D” annexed hereto and such other and further reasonable rules
and regulations as Landlord or Landlord’s agents may from time to time adopt
(such rules and regulations as have been or may hereafter be adopted or amended
are hereinafter the “Rules and Regulations”). Landlord shall not pursue a
termination of this Lease by reason of a default of any of the Rules and
Regulations. Landlord may avail itself, however, of all other available remedies
against Tenant due to any such default.

  

ARTICLE 20 - Liability of Landlord

 

20.01      Except as otherwise set forth in this Lease, Landlord or its
employees, agents or managing agents shall not be liable for any damages or
injury to property of Tenant or of any other person, including property
entrusted to employees of Landlord, nor loss of or damage to any property of
Tenant by theft or otherwise, nor for any injury or damage to persons or
property resulting from any cause whatsoever arising from the acts or neglect of
any tenant, occupant, invitee or licensee of the Building, nor for any
consequential damages or loss of business suffered by Tenant, or from any other
cause whatsoever, unless caused by the unlawful negligent act or omission of
Landlord or Contractor, nor shall Landlord or its agents, employees, or managing
agents be liable for any such damage caused by any other tenants or persons in,
upon or about the Building, or caused by operations in construction of any
private, public or quasi-public work.

 



24

Table of Contents

 

ARTICLE 21- Indemnification

 

21.01      Except as otherwise set forth in Section 1.04 of this Lease
concerning Early Occupancy during which time Landlord shall be the only
indemnified party, from and after the Commencement Date, Tenant shall indemnify
and save Landlord and its managing agent harmless from and against (i) any and
all claims against Landlord of whatever nature arising from any act, omission or
negligence of Tenant, its contractors, licensees, subtenants, agents, servants,
employees, invitees or visitors, (ii) all claims against Landlord arising from
any accident, injury or damage whatsoever caused to any person or to the
property of any person and occurring during the term of this Lease in or about
the Demised Premises, (iii) all claims against Landlord arising from any
accident, injury or damage occurring outside of the Demised Premises where such
accident, injury or damage results or is claimed to have resulted from an act or
omission of Tenant or Tenant’s agents, employees, subtenants, invitees or
visitors, and (iv) any breach, violation or non-performance of any covenant,
condition or agreement in this Lease set forth and contained on the part of
Tenant to be fulfilled, kept, observed and performed. This indemnity and hold
harmless agreement shall include indemnity from and against any and all
liability, consequential damages, fines, suits, demands, costs and expenses of
any kind or nature incurred in or in connection with any such claim or
proceeding brought thereon (including, without limitation, attorneys’ fees), and
the defense thereof. Landlord shall cooperate with Tenant and its counsel in the
defense of any such claim, action or proceeding.

 

21.02      From and after the Lease Date, Landlord shall indemnify, hold
harmless and defend Tenant and its agents, officers, directors and employees
from and against any and all liability, loss, damage, costs or expenses
(including court costs and reasonable attorney’s fees, consultants and witness
fees, but excluding consequential or punitive damages, contribution, injunction
or any other kind of relief) to the extent any of them are caused by, arise out
of, or result from the negligence or willful or intentional actions or omissions
of Landlord, its agents, contractors or employees.

 

ARTICLE 22 - Parking

 

22.01      Landlord shall insure that the parking areas and number of parking
spaces comply with all applicable laws as of the Commencement Date and will
perform the initial striping of the parking lot for a minimum of 833 spaces, at
least 78 of which will be covered, per Exhibit “C”. Tenant, its employees and
invitees shall have the exclusive right to park in any parking area servicing
the Building. Notwithstanding anything to the contrary set forth in this Lease,
Landlord will agree to cooperate with Tenant, at no cost to Landlord, to expand
any covered parking area, even if the contemplated alteration to the parking
deck is structural in nature.

 

ARTICLE 23 - Right to Perform

 

23.01      If, following the Commencement Date, Tenant shall default in the
performance of any obligation of Tenant under this Lease, then, unless otherwise
provided elsewhere hereunder, Landlord may immediately or at any time thereafter
without notice perform such obligation of Tenant without thereby waiving such
default. If Landlord, in connection therewith incurs any reasonable costs
including, but not limited to, reasonable attorneys fees in instituting,
prosecuting or defending any action or proceeding, such costs with interest at
the rate of eight (8%) percent per annum, shall be deemed to be Additional Rent
hereunder and shall be paid by Tenant to Landlord within thirty (30) days of
rendition of any bill or statement to Tenant therefor.

 



25

Table of Contents

 

23.02      A. Notwithstanding anything to the contrary set forth in this Lease,
from and after the Commencement Date, should Landlord default in the performance
of its obligations under this Lease, which obligations are limited to the one
year warranty of the Work, the repair any latent defect and completion of
Punch-List items (each a “Landlord Obligation” and collectively, “Landlord’s
Obligations”), beyond the expiration of thirty (30) days from receipt of
Tenant’s notice of such default, Tenant, without thereby waiving such default,
may perform such Landlord Obligation for the account and at the expense of
Landlord: (i) immediately or at any time thereafter, and without notice, in the
case of an emergency, however, Tenant will take and all reasonable measures to
notify Landlord before commencing any action; or (ii) in the case that such
default materially and adversely interferes with Tenant’s use or occupancy of,
or access to, the Demised Premises or any portion thereof, if such default
continues after ten (10) business days from the date Tenant gives a second
notice to Landlord of Tenant’s intention to perform the defaulted obligation; or
(iii) in any other case, if such default continues after twenty (20) business
days from the date Tenant gives a second notice to Landlord of Tenant’s
intention to perform the defaulted Landlord Obligation. All reasonable
out-of-pocket costs and expenses actually incurred by Tenant in connection with
any such performance by it for the account of Landlord, and all reasonable
out-of-pocket costs and expenses, including, without limitation, reasonable
counsel fees and disbursements incurred by Tenant in any action or proceeding
brought by Tenant to enforce any Landlord Obligation, plus interest thereon at
the rate of eight (8%) percent per annum, shall be paid by Landlord to tenant
within thirty (30) days of rendition of a bill therefor (accompanied by
appropriate evidence of such expenditures and provided that same do not exceed
those which are reasonable and customary in the Nassau County office market). If
Landlord fails to pay the amounts due to Tenant under this Section and Tenant
commences a legal action to recover such amounts and Tenant obtains a final
non-appealable judgment in such litigation, Tenant may, after twenty (20)
business days have elapsed after the service of such judgment or award upon
Landlord, credit against outstanding Base Rent until the amount of such judgment
or award plus eight (8%) percent per annum of such amount, is recovered in full.

 

B. Notwithstanding anything to the contrary set forth in 23.02A above, should
Landlord default in the performance of its environmental obligations under the
Lease (an “Environmental Obligation”) and such failure to perform materially
interferes with Tenant’s use of the Demised Premises, and such default continues
beyond the expiration of ninety (90) days following receipt of notice of default
from Tenant, with Landlord taking no reasonable action to commence curing the
default, Tenant may perform such Environmental Obligation on Landlord’s behalf.
All reasonable out-of-pocket costs and expenses actually incurred by Tenant in
connection with any such performance by it for the account of Landlord, and all
reasonable out-of-pocket costs and expenses, including, without limitation,
reasonable counsel fees and disbursements incurred by Tenant in any action or
proceeding brought by Tenant to enforce any Environmental Obligation, plus
interest thereon at the rate of eight (8%) percent per annum, shall be paid by
Landlord to tenant within thirty (30) days of rendition of a bill therefor
(accompanied by appropriate evidence of such expenditures and provided that same
do not exceed those which are reasonable and customary in the Nassau County
office market). If Landlord fails to pay the amounts due to Tenant under this
Section and Tenant commences a legal action to recover such amounts and Tenant
obtains a final non-appealable judgment in such litigation, Tenant may, after
twenty (20) business days have elapsed after the service of such judgment or
award upon Landlord, credit against outstanding Base Rent until the amount of
such judgment or award plus eight (8%) percent per annum of such amount, is
recovered in full.

 



26

Table of Contents

 

ARTICLE 24 - Defaults

 

24.01      Tenant shall be deemed in default of the obligations to be performed
by it pursuant to the provisions of this Lease if:

 

(a)                From and after the Commencement Date, Tenant shall fail to
make payment of the Base Rent, or of any item of Additional Rent, or of any
other payment reserved herein within the time provided in this Lease for payment
of same to be made, and said failure continues for a period of five (5) business
days after receiving written notice thereof from Landlord; or

 

(b)               Tenant shall fail to fulfill any of the covenants of this
Lease other than the covenants for the payments reserved herein, and said
failure shall continue for a period of thirty (30) days after receiving written
notice thereof from Landlord specifying such failure (or, in the case of a
default or omission the nature of which cannot reasonably be completely cured or
remedied within thirty (30) days, Tenant shall not have diligently commenced
curing such default within said thirty (30) day period and not thereafter with
reasonable dispatch and diligence and in good faith proceeded to remedy or cure
such defaults, all in Landlord’s sole reasonable judgment); or

 

(c)                if any execution or attachment shall be issued against Tenant
and not be bonded or dismissed within thirty (30) days.

 

In the event of such a default by Tenant under subparagraphs (a), (b) or (c)
above, Landlord may give a thirty (30) days' notice of its intention to end the
Term of this Lease (“Notice of Termination”) and thereupon at the expiration of
said thirty (30) days, the Term of this Lease shall expire. Tenant shall then
quit and surrender the Demised Premises, but shall remain liable as hereinafter
provided. Notwithstanding Landlord serving a Notice of Termination, Tenant shall
have the right to cure any default after Landlord’s furnishing a Notice of
Termination but prior to the expiration of the thirty (30) day period, up to two
times in any Lease Year. Upon such cure, Landlord’s Notice of Termination shall
be void.

 

24.02      Subject to the last two (2) sentences of Section 24.01, if Tenant
shall default (i) in the timely payment of any Base Rent or Additional Rent, and
any such default shall continue or be repeated for three (3) consecutive months
or for a total of four (4) months in any period of twelve (12) months or (ii) in
the performance of any non-monetary term of this Lease to be performed by
Tenant, more than three (3) times in any period of six (6) months during any
period of twelve (12) months, then, notwithstanding that such defaults shall
have each been cured within the applicable period, if any, as above provided, if
any further similar default by Tenant occurs it shall be deemed to be deliberate
and Landlord thereafter may serve the Notice of Termination upon Tenant without
affording to Tenant an opportunity to cure such further default; then should
said events set forth in subparagraphs (a) through and including (e) occur,
Landlord may give to Tenant notice of termination of this Lease to end the Term
and the estate hereby granted, at the expiration of thirty (30) days from the
date of the giving of such notice, and, in the event such notice is given, this
Lease and the Term and estate hereby granted (whether or not the Term shall have
commenced) shall terminate upon the expiration of said thirty (30) days with the
same effect as if that day were the Expiration Date, but Tenant shall remain
liable for damages as provided in this Article.

 



27

Table of Contents

 

24.03      Nothing hereinabove shall be deemed to require Landlord to give the
notice therein provided for prior to the commencement of a summary proceeding
for nonpayment of Base Rent or Additional Rent, or a plenary action for the
recovery of Base Rent or Additional Rent, on account of any default in the
payment of the same, it being intended that such notices are for the sole
purpose of creating a conditional limitation hereunder pursuant to which this
Lease shall terminate. In the event of nonpayment of Base Rent or Additional
Rent within the time limits permitted under this Lease, Landlord may commence a
summary proceeding for non-payment of Base Rent or Additional Rent or a plenary
action for the recovery of such sums. Commencement shall not be deemed an
election of remedies hereunder.

 

24.04      If the Notice of Termination shall have been given and the Term shall
expire as aforesaid, then and in such event Landlord may without additional
notice re-enter the Demised Premises, by summary proceeding or other legal
method and dispossess Tenant and the legal representative of Tenant or other
occupant of the Demised Premises or otherwise remove their effects and hold the
Demised Premises as if this Lease had not been made, and Tenant and its legal
representative or other occupant of the Demised Premises hereby waive the
service of notice of intention to re-enter or to institute legal proceedings to
that end.

 

24.05      In case of any such default, re-entry, expiration and/or dispossess
by summary proceedings or otherwise, as aforesaid, (i) the Base Rent and
Additional Rent due at the time of said default shall become due thereupon and
be paid up to the time of such re- entry, dispossess and/or expiration, together
with such reasonable expenses as Landlord may incur for legal expenses,
reasonable attorneys' fees, brokerage fees and/or putting the Demised Premises
in good order or for preparing the same for re-rental; (ii) Landlord may re-let
the Demised Premises or any part or parts thereof, either in its own name or
otherwise, for a term or terms which may, at its option, be shorter or longer
than the period which would otherwise have constituted the remainder of the Term
of this Lease and may grant concessions or free rent, only, however, to such
extent as Landlord in Landlord's sole reasonable judgment considers advisable
and necessary to re- let the same; and (iii) Tenant or its successors shall also
pay the Landlord as liquidated damages for the failure of Tenant to observe and
perform its covenants contained herein any deficiency between the Base Rent and
Additional Rent hereby reserved and the net amount, if any, of the rents
collected on account of the lease or leases of the Demised Premises or parts
thereof for each month of the period which would otherwise have constituted the
remainder of the Term of this Lease. The failure of Landlord to re-let the
Demised Premises or any part or parts thereof shall not release or affect
Tenant's liability for damages. Nothing herein, however, shall prohibit Tenant
from hiring a real estate broker to list the Demised Premises for let. In
computing such liquidated damages, there shall be added to said deficiency such
expenses as Landlord shall incur in connection with such re-letting, such as
legal expenses, reasonable attorneys' fees, brokerage, advertising and for
restoring the Demised Premises to or keeping same in good working order. Any
such liquidated damages shall be paid in monthly installments on the rent day
specified in this Lease and any suit brought to collect the amount of the
deficiency for any month shall not prejudice in any way the rights of Landlord
to collect the deficiency for any subsequent month by a similar proceeding. Upon
Landlord's permitted entry hereunder, Landlord, at its option, may make such
alterations, repairs, replacements and decorations in the Demised Premises as
Landlord in its sole judgment considers advisable or necessary for the purpose
of re-letting the Demised Premises, and the making of such alterations and
decorations shall not operate or be construed to release Tenant from liability
hereunder. Landlord shall in no event be liable in any way whatsoever for
failure to re-let the Demised Premises, or, in the event that the Demised
Premises are re-let, for reasonable failure to collect the rent thereof under
such re-letting, and, in no event shall Tenant be entitled to receive any excess
of such net rent collected above the sums payable by Tenant to Landlord
hereunder. Notwithstanding that Landlord has no duty to mitigate its damages
hereunder, Landlord agrees to list the Demised Premises for lease with a
licensed commercial real estate broker and consider all reasonable offers
presented to Landlord by said broker or by Tenant (provided that no additional
broker commission shall be owed by reason of Tenant or anyone acting through
Tenant having presented an offer to Landlord). Mention in this Lease of any
particular remedy shall not preclude Landlord from any other remedy in law or
equity. Tenant hereby expressly waives any and all rights of redemption granted
by or under any present or future laws in the event of Tenant being evicted or
dispossessed, for any cause, or in the event of Landlord obtaining possession of
the Demised Premises by reason of the violation of Tenant of any of the
covenants and conditions of this Lease, or otherwise.

 



28

Table of Contents

 

24.06      For the purposes of this Article, any notice required to be given by
Landlord or Tenant under the provisions of this Article may be given by either
party or their respective managing agent or counsel.

 

ARTICLE 25 - Covenant of Quiet Enjoyment

 

25.01      Landlord covenants that upon Tenant’s paying the Base Rent and
Additional Rent and other sums due under this Lease and observing and performing
all of the terms, conditions, rules and covenants herein on its part to be
observed and performed, Tenant may peaceably and quietly enjoy the Demised
Premises, subject, nevertheless, to the terms and conditions of this Lease.

 

ARTICLE 26 - Brokerage

 

26.01      Landlord and Tenant each represents that it has dealt with no broker
other than iOptimize Realty (the “Procuring Broker”) and Jones Lang LaSalle (the
“Listing Broker”, together with the Procuring Broker, collectively, the
“Broker”) in connection with this Lease and Landlord and Tenant hereby agree to
indemnify and hold each other harmless of and from any and all losses, costs,
damages or expense (including, without limitation, attorneys’ fees and
disbursements) by reason of any claim of or liability to any other broker who
claims to have dealt with Landlord or Tenant in connection with this Lease.
Landlord shall pay Broker such brokerage fee as may be due it pursuant to
separate agreement.

 



29

Table of Contents

 

ARTICLE 27 - Estoppel Certificate

 

27.01      From and after the Commencement Date, Landlord and Tenant each shall,
at any time and from time to time, without cost or charge, at the request of the
other party, upon not less than ten (10) business days’ notice, execute and
deliver to the other party a certificate evidencing whether or not:

 

(a) this Lease is in full force and effect (or if there have been any
modifications or amendments hereof, that the same is in full force and effect as
modified or amended, as the case may be, and submitting copies of such
modifications or amendments, if any);

 

(b) there are any existing defaults hereunder to the knowledge of Landlord or
Tenant, and specifying the nature of such defaults, if any;

 

(c) the dates to which the Base Rent and any Additional Rent and all other
charges payable hereunder have been paid;

 

(d) to the knowledge of Landlord or Tenant, Landlord or Tenant is in default in
the performance of any of its obligations under the Lease, and, if so,
specifying each such default; and

 

(e) to the knowledge of Tenant, any improvements required to be made by Landlord
have been not been completed in accordance with the terms of this Lease.

 

27.02      The certificate referenced in Section 27.01 hereof may be relied upon
by anyone with whom Landlord or Tenant may be dealing.

 

27.03      Notwithstanding anything to the contrary set forth herein, should the
Lender (as defined herein) require an affirmation of the Lease or other evidence
of corporate consent of Tenant as a condition to the Loan Closing (as defined
herein), the parties shall cooperate with each other to provide such affirmation
of the existence of this Lease.

 

ARTICLE 28 - Surrender of Premises

 

28.01      Upon expiration or other termination of the Term of this Lease,
Tenant shall (i) quit and surrender to Landlord the Demised Premises vacant,
broom clean, in good order and condition, normal wear and tear excepted, and
(ii) remove all its property therefrom, except as otherwise expressly provided
in this Lease. Tenant’s obligation to observe or perform this covenant shall
survive the expiration or other termination of the Term of this Lease. If the
last day of the Term of this Lease falls on a Sunday, this Lease shall expire at
noon on the succeeding business day, unless it is a legal holiday, in which case
it shall expire at noon on the next business day.

 

28.02      Tenant acknowledges that possession of the Demised Premises must be
surrendered to Landlord at the expiration or sooner termination of the Term of
this Lease. Should Tenant remain in possession of the Demised Premises for a
period in excess of ninety (90) days following the expiration or sooner
termination of the Lease, Tenant shall indemnify and save Landlord harmless
against all costs, claims, loss or liability resulting from delay by Tenant in
so surrendering the Demised Premises, including, without limitation, any claims
made by any succeeding tenant founded on such delay. Landlord shall notify
Tenant when Landlord has entered into a new third party lease for the Demised
Premises, or any portion thereof so as to make Tenant aware of the potential
liability Tenant may incur due to its failure to vacate the Demised Premises.
The parties recognize and agree that the damage to Landlord resulting from any
failure by Tenant to timely surrender possession of the Demised Premises as
aforesaid will be impossible to accurately measure. Tenant therefore agrees that
if possession of the Demised Premises is not surrendered to Landlord within
twenty four (24) hours after the date of the expiration or sooner termination of
the Term of this Lease, then Tenant shall pay to Landlord for each month and for
each portion of any month during which Tenant holds over in the Demised Premises
after the expiration or sooner termination of the Term of this Lease, a sum
equal to 125% of the aggregate of that portion of the Base Rent which was
payable under this Lease during the last month of the term hereof for the first
three months following the expiration or sooner termination of the Lease; 150%
of the aggregate of that portion of the Base Rent which was payable under this
Lease during the last month of the term hereof for the next ensuing three
months, and 200%of the aggregate of that portion of the Base Rent which was
payable under this Lease during the last month of the term hereof thereafter. In
addition, Tenant shall continue to pay 100% of all Additional Rent during any
hold-over period. No month-to-month tenancy shall be deemed created by reason of
Tenant’s holding over. Nothing contained herein shall be deemed to permit Tenant
to retain possession of the Demised Premises after expiration of the Term of
this Lease and the provisions of this Article shall survive the expiration or
sooner termination of the Term of this Lease.

 



30

Table of Contents

 

ARTICLE 29 - Partial Invalidity

 

29.01      If any term or provision of this Lease or the application thereof to
any person or circumstances shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and be enforced to the fullest extent permitted by
law.

 

ARTICLE 30 - No Waivers by Landlord

 

30.01      Except as otherwise provided in this Lease, no act or thing done by
Landlord or its agents during the term hereof shall constitute an eviction by
Landlord, nor shall same be deemed an acceptance of a surrender of the Demised
Premises, and no agreement to accept such surrender shall be valid unless in
writing signed by Landlord. The delivery of keys to an employee of Landlord or
of its agents shall not operate as a termination of this Lease or a surrender of
the Demised Premises.

 

30.02      The failure of Landlord to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this Lease,
or to insist upon the strict performance by Tenant of the Rules and Regulations
annexed hereto or hereafter adopted by Landlord shall not prevent a subsequent
act or omission which would have originally constituted a violation, from having
all the force and effect of an original violation.

 

30.03      The receipt by Landlord of rent with knowledge of breach of any
covenant of this Lease shall not be deemed a waiver of such breach, except to
the extent of the rent accepted by Landlord.

 

30.04      No payment by Tenant or receipt by Landlord of a lesser amount than
the Base Rent and Additional Rent shall be deemed to be other than a payment on
account, nor shall any endorsement or statement on any check or payment be
deemed an accord and satisfaction, and Landlord may accept such check or payment
without any prejudice to Landlord’s right to recover the balance or pursue any
other remedy provided in this Lease.

 



31

Table of Contents

 

ARTICLE 31 - Waivers by Tenant

 

31.01      Tenant, for itself, and on behalf of any and all persons claiming
through or under it, including creditors of all kinds, does hereby waive and
surrender all rights and privileges which they or any of them might have under
or by reason of any present or future law, to redeem the Demised Premises or to
have a continuance of this Lease for the term hereby demised after having been
dispossessed or ejected therefrom by process of law or after the termination of
this Lease as provided herein and the lapse of all appeal periods.

 

31.02      In the event Landlord commences any summary proceeding (whether for
non-payment of rent, or for Tenant’s holding-over, or otherwise), or an
ejectment action to recover possession of the Demised Premises, or other action
for non-payment of rent, or for a breach of any of the covenants and conditions
hereunder, Tenant covenants and agrees that it will not interpose any
counterclaim or set-off in any such action or proceeding, or seek by
consolidation or otherwise to interpose any counterclaim or set-off unless the
failure to assert same would constitute a waiver of such counterclaim or set-off
by Tenant and Landlord fails to waive the right to assert such waiver in
writing. To the extent permitted by applicable law, Tenant hereby waives trial
by jury and any claim of injury or damage, any claim of failure to provide
services, or any emergency with respect thereto. Any claim that Tenant may have
against Landlord shall be separately prosecuted and Tenant waives a trial by
jury relative thereto. The provisions of this Article shall survive the breach
or termination of this Lease.

 

31.03      In the event Tenant claims or asserts that Landlord has violated or
failed to perform a covenant of Landlord not to unreasonably withhold or delay
Landlord’s consent or approval, or in any case where Landlord’s reasonableness
in exercising its judgment is in issue, Tenant’s sole remedy shall be in a forum
selected by Tenant for specific performance, declaratory judgment or injunction
and in no event shall Tenant be entitled to any money damages for a breach of
such covenant and in no event shall Tenant claim or assert any claims in any
money damages in any action or by way of set off, defense or counterclaim and
Tenant hereby specifically waives the right to any money damages or other
remedies.

 

ARTICLE 32 - Exculpation

 

32.01      Notwithstanding anything to the contrary contained herein, Tenant
shall look solely to the interest of Landlord in the Demised Premises for the
satisfaction of any of Tenant’s remedies with regard to the payment of money or
otherwise, and no other property or assets of Landlord shall be subject to levy,
execution or other enforcement procedures for the satisfaction of Tenant’s
remedies or with respect to this Lease, the relationship of Landlord and Tenant
hereunder or Tenant’s use or occupancy of the Demised Premises, such exculpation
of personal liability to be absolute.

 

ARTICLE 33 - Effect of Conveyance by Landlord, No Encumbrances

 

33.01      Tenant agrees that from and following a transfer by Landlord of its
interest in the Demised Premises by sale, lease or otherwise, Tenant shall look
solely to Landlord’s successor (including without limitation, such successor’s
interest in the Demised Premises) for satisfaction of Landlord’s liabilities
hereunder. Notwithstanding the foregoing, if Landlord transfers its interest in
the Demised Premises as aforesaid prior to the Commencement Date, Contractor
must continue to act as the general contractor until completion of the Work, and
expiration of the one (1) year warranty.

 



32

Table of Contents

 

33.02      Other than any mortgage given by Landlord to a lender to secure any
loan granted to Landlord or an encumbrance required as required by the IDA (as
hereinafter defined), Landlord shall not encumber the Demised Premises without
Tenant’s prior written consent, which consent shall not unreasonably be
withheld, conditioned or delayed. Notwithstanding the foregoing, Tenant shall
consent to Landlord encumbering the Demised Premises with any declaration of
covenants and restrictions and/or easements required by any governmental
authority having jurisdiction over the Demised Premises in connection with any
approvals granted to perform the Work, provided such encumbrance does not
adversely affect Tenant’s ability to use and occupy the Demised Premises in
accordance with the Permitted Use.

 

ARTICLE 34 - Notices

 

34.01      Any notice permitted or required to be given by the terms of this
Lease, or by any law or governmental regulation, shall be in writing. Unless
otherwise required by such law or regulation, such notice shall be given upon
actual receipt. All such notices shall be addressed to Landlord and Tenant and
shall be sent to the address set forth in Section 1.16 of the Basic Lease
Information. Either party may, by notice as aforesaid, designate a different
address or addresses for notices, requests or demands to it such party. Any
notices required or permitted to be given by Landlord or Tenant hereunder may be
validly given by such party’s attorneys.

 

ARTICLE 35 - Security

 

35.01      Tenant shall deposit with Landlord the sum of $3,784,901.28 as
security for the faithful performance and observance by Tenant of the terms,
provisions and conditions of this Lease (the “Security Deposit”). Tenant shall
deposit the Security Deposit with Landlord as follows: (a) the sum of
$1,892,450.64 upon the later to occur of (i) the Loan Closing (as hereinafter
defined) or (ii) Landlord notifying Tenant, in writing, that Landlord has
incurred costs related to Landlord’s Work of at least equal to or greater than
$2,600,000.00, and; (b) the sum of $1,892,450.64 upon the later to occur of (i)
commencement of the Non-Structural Tenant Improvements or (ii) Landlord
notifying Tenant, in writing, that Landlord has incurred costs related to
Landlord’s Work of at least equal to or greater than $4,500,000.00. It is agreed
that in the event Tenant defaults in respect of any of the terms, provisions and
conditions of this Lease, from and after the Commencement Date, including, but
not limited to, the payment of Base Rent and Additional Rent, beyond the
expiration of any applicable notice and cure periods, Landlord may use, apply or
retain the whole or any part of the Security Deposit to the extent required for
the payment of any Base Rent and Additional Rent or any other sum as to which
Tenant is in default or for any sum which Landlord may expend or may be required
to expend by reason of Tenant’s default in respect of any of the terms,
covenants and conditions of this Lease. In the event Landlord applies or retains
any portion or all of the Security Deposit, Tenant shall forthwith restore the
amount so applied or retained so that at all times the amount deposited shall be
as provided above. Provided Tenant is not in default under any of the terms of
this Lease, beyond the expiration of applicable notice and cure periods, the
Security Deposit shall be reduced by the sum of $630,816.88 on the first day of
each of the second Lease Year, third Lease Year, fourth Lease Year and fifth
Lease Year and the sum of $547,937.22, leaving a balance held by Landlord in the
sixth (6th) Lease Year in the amount of $713,696.51. The annual reduction of the
Security Deposit shall be effectuated by crediting said amount against the next
due monthly installment of Base Rent. Commencing on the first day of the seventh
(7th) Lease Year and continuing on the first day of each Lease Year throughout
the Term, Tenant shall deposit with Landlord each Lease Year, an amount equal to
the difference between the then current monthly installment of Base Rent and
$713,696.51 so that Landlord shall always have on deposit a sum equal to one
month of the then current Base Rent.

 



33

Table of Contents

 

35.02      Notwithstanding anything contained in this Article to the contrary,
Tenant shall, at Tenant’s option and in lieu of said cash Security Deposit,
deliver to Landlord, as security pursuant to this Article, an irrevocable,
clean, commercial letter of credit (the “Letter”) in the amount of
$3,784,901.28, as such amount may be subject to increase or decrease in
accordance with the provisions of Section 35.01 above (the “LC Amount”), issued
by a bank which is a "money center" bank, is authorized by the State of New York
to and does conduct banking business in New York State and is a member of the
New York Clearing House Association, which shall permit Landlord (a) to draw
thereon at a bank location in Nassau County up to the full amount of the credit
evidenced thereby in the event of any default by Tenant in the terms,
provisions, covenants or conditions of this Lease or (b) to draw at a bank
location in Nassau County the full amount thereof to be held as cash security
pursuant to this Article if for any reason the Letter is not renewed within
thirty business days prior to its expiration date. The Letter (and each renewal
thereof) shall (i) be for a term of not less than one (1) year (except that the
last Letter shall be for a term expiring sixty (60) days after the Expiration
Date); (ii) expressly provide for the issuing bank to notify Landlord in writing
not less than thirty (30) days prior to its expiration as to its renewal or
non-renewal, as the case may be, and if not so renewed each year (or later
period of expiration) shall be immediately available for Landlord to draw up to
the full amount of such credit (to be held as cash security pursuant to this
Article); (iii) be fully transferable by the beneficiary thereof (and its
successors and assigns) without charge or if there is a charge for such
transfer, the charge therefore shall be paid by Tenant upon demand by Landlord;
and (iv) be in form and substance approved by Landlord in its reasonable
discretion. Not less than forty-five (45) business days prior to the expiration
date of each Letter (and every renewal thereof), Tenant shall deliver to
Landlord a renewal or new Letter subject to all of the conditions aforesaid, all
to the intent and purposes, that a Letter in the sum of not less than the LC
Amount shall be in effect during the entire term of this Lease. In the event
that Landlord applies or retains any portion or all of the proceeds of the
Letter, Tenant shall within ten (10) business days restore the amount so applied
or retained by causing the bank issuing the Letter to issue an amendment
thereto, or if no Letter was then outstanding by causing a new Letter to be
issued so that, at all times, the amount of the Letter which may be drawn upon
shall be at least equal to the LC Amount. Failure by Tenant to comply with the
provisions of this Article shall be deemed a material default hereunder
entitling Landlord to exercise any and all remedies as provided in this Lease
for default in the payment of Base Rent and, to draw on the existing Letter up
to its full amount. Tenant shall have the right at any time to replace the
Letter with a cash Security Deposit and the right to substitute a cash Security
Deposit with a Letter meeting the requirements set forth herein.

 

35.03      In the event that Tenant shall fully and faithfully comply with all
of the terms, provisions, covenants and conditions of this Lease, the Security
Deposit shall be returned to Tenant within thirty (30) days after the date fixed
as the end of the Lease and after delivery of the entire possession of the
Demised Premises to Landlord. In the event of a sale of the Demised Premises,
Landlord shall have the right to transfer the security to the transferee.
Landlord shall thereupon be released by Tenant from all liability for the return
of such Security Deposit, and Tenant agrees to look to the new landlord solely
for the return of said Security Deposit. It is agreed that the provisions hereof
shall apply to every transfer or assignment made of the Security Deposit to a
new landlord. Tenant further covenants that it will not assign or encumber or
attempt to assign or encumber the monies deposited herein as security and that
neither Landlord nor its successors or assigns shall be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance.

 



34

Table of Contents

 

ARTICLE 36 - Successors and Assigns

 

36.01      The covenants, conditions and agreements contained in this Lease
shall bind and inure to the benefit of the parties hereto and their respective
heirs, distributees, executors, administrators, successors and, except as
otherwise provided herein, their assigns.

 

ARTICLE 37 - Entire Agreement; Modification

 

37.01      This Lease, including the Exhibits, contains the entire agreement
between the parties hereto with respect to the transactions contemplated herein,
and no representation, promise, inducement or statement of intention relating to
the transactions contemplated by this Lease has been made by any party which is
not set forth in this Lease. This Lease shall not be modified or amended except
by an instrument in writing signed by or on behalf of the parties hereto.

 

ARTICLE 38 - Captions/Recording

 

38.01      The captions of Articles in this Lease are inserted only as a matter
of convenience and for reference and they in no way define, limit or describe
the scope of this Lease or the intent of any provisions hereof.

 

38.02      Landlord and Tenant, upon request of the other, shall join in the
execution of a memorandum of this Lease which memorandum may be recorded by
Landlord or Tenant.

 

ARTICLE 39- Lender’s Mortgage Contingency

 

39.01      Landlord’s obligations to perform the Work as provided in this Lease,
and Tenant’s obligations under this Lease are conditioned upon Landlord
obtaining a Commitment, this Lease being approved by the lender issuing the
Commitment (the “Lender”) and the closing of the Loan. Until a commitment is
obtained, Landlord and its representatives will not discuss or negotiate with
anyone or market or consider a lease or sale of the Demised Premises.

 

39.02      Landlord shall have a period of sixty (60) days from the date of full
execution of this Lease (the “Contingency Period”) to obtain a commitment for
construction loan financing (the “Commitment”) from a Lender, upon such terms
and in such amounts as shall be reasonably acceptable to Landlord (the “Loan”).
Landlord shall use commercially reasonable efforts to obtain the Commitment. The
date of issuance of the Commitment is hereinafter referred to as the “Commitment
Date”. If, despite Landlord’s good faith efforts, Landlord has not obtained the
Commitment by the last day of the Contingency Period, Landlord may extend the
Contingency Period for an additional thirty (30) day period upon written notice
to Tenant. Should Landlord not have received the Commitment by the expiration of
the Contingency Period, as may be extended, Tenant shall have the option to
terminate this Lease upon notice to Landlord, which notice shall be delivered no
later than ten (10) business days following the expiration of the Contingency
Period. If Tenant does not exercise its right to terminate as aforesaid, the
Contingency Period shall be extended for additional thirty (30) day periods
until such time as either the Commitment is issued or Tenant has exercised its
option to terminate this Lease. Once the Commitment is issued, and provided
Tenant has fulfilled its IDA contingency as set forth in Section 41.02 below,
Landlord shall act diligently and in good faith with Lender to proceed to a
closing of the Loan (the “Loan Closing”) in conformance with the Commitment
terms.

 



35

Table of Contents

 

39.03      Notwithstanding the foregoing, if subsequent to Landlord receiving a
Commitment but prior to the Loan Closing, there is a material adverse change in
Tenant’s financial condition or an event of force majeure resulting in the
Lender refusing to close in accordance with the terms of the Commitment,
Landlord may terminate this Lease upon ten (10) day’s prior notice to Tenant.
Upon such termination, neither party shall have any further liability to the
other.

 

ARTICLE 40-Right of First Offer

 

40.01      If at any time during the Term of this Lease, but in no event sooner
than ninety (90) days following the Commencement Date, Landlord desires to sell
the Demised Premises, Landlord shall, prior to offering same for sale, notify
Tenant that the Demised Premises are for sale (the “Notice”). Tenant shall have
a period of ten (10) days from the date of receipt of the Notice to notify
Landlord that it is interested in purchasing the Demised Premises (“Tenant’s
Notice”). Upon receipt of Tenant’s Notice, Landlord shall, in good faith work
with Tenant to enter into a contract of sale, upon terms reasonably acceptable
to Landlord and Tenant. In the event Tenant does not elect to purchase the
Demised Premises or if the parties shall fail to enter into a contract within
forty-five (45) days from Landlord’s receipt of Tenant’s Notice, Landlord may
sell the Demised Premises to any third party.

 

ARTICLE 41-Miscellaneous

 

41.01      Tenant shall not knowingly at any time prior to or during the Term of
this Lease, either directly or indirectly, use any contractors, laborers or
materials the use of which would create any conflicts with other contractors
and/or laborers employed by Tenant or Landlord in the construction, maintenance
or operation of the Demised Premises. All work performed by or on behalf of
Tenant shall be done in a workmanlike manner using building standard material.

 

41.02      IDA Project: Landlord’s obligations to perform the Work and Tenant’s
obligations under this Lease are conditioned on Tenant acquiring and accepting
an incentive package from the Nassau County Industrial Development Agency (the
“IDA”), which package shall include, inter alia, real estate tax exemptions or
reductions or frozen assessments, sales tax exemptions and mortgage tax
exemptions, but shall not obligate Landlord into executing any project labor
agreements for the construction of the Demised Premises (the “IDA Project”).
Tenant may also seek a real estate tax PILOT Agreement as part of the IDA
Project. Landlord shall cooperate with Tenant in Tenant’s endeavors to obtain
the IDA Project, including, but not limited to, signing any applications and
other related documents, agreeing to be a co-applicant on any application and
providing any documentation in connection therewith. Moreover, Landlord and
Tenant shall cooperate with each other in the structuring of the Lease to
effectuate the benefits of the IDA Project. Tenant shall diligently pursue the
IDA Project to obtain an inducement letter within sixty (60) days from the date
of full execution of this Lease.

 



36

Table of Contents

 

41.03      Waiver of Security Interest: Notwithstanding any other provisions of
this Lease, Tenant may, in its sole discretion from time to time, secure
financing or general credit lines and grant the lenders thereof, as security
therefor, (i) a security interest in Tenant’s fixtures, personalty, inventory
and equipment (collectively, “Personalty”), and (ii) the right to enter the
Demised Premises to realize upon any Personalty so pledged and restore and
repair any damage thereby caused to the same or better condition than existed
prior to the removal. In connection with any entry upon the Demised Premises,
Tenant or any lender or its representatives shall obtain Landlord’s prior
written consent to any entry and at Landlord’s option, a representative of
Landlord shall be present during any such entry. Moreover, should any entry
occur subsequent to the Expiration Date or sooner termination of this Lease,
such entry shall be upon the express condition that Landlord be paid a use and
occupancy fee equal to the last current monthly Base Rent in effect prior to
such termination, on a per diem basis. Upon Tenant providing notice of such
financing to Landlord, Landlord agrees, at no cost to Landlord, to evidence its
consent in writing to such security interest and agreement, provided any consent
or waiver requested to be signed by Landlord is reasonably approved by Landlord
and contains the aforementioned provisions, and to give such lenders the same
notice (provided Tenant or such Lender has provided the Lender’s address in
writing to Landlord) and opportunity to cure any default of Tenant as is
provided Tenant hereunder. Tenant shall be responsible for any fees incurred by
Landlord in connection with its review of any documents required pursuant to
this provision. In no event shall any entry to the Demised Premises as
contemplated herein amount to a renewal of the Term of this Lease.

 

41.04      Pre-Commencement Date Maximum Liability: Notwithstanding anything to
the contrary set forth in this Lease:

 

A. In no event for events arising prior to the Commencement Date shall Tenant be
responsible to pay Landlord a sum representing more than 89.95% (“MGT”) of the
then-incurred cost for the Landlord’s Work and Structural Improvements that are
properly capitalizable under US GAAP incurred as of such date (after having
reduced such costs for any Force Majeure Costs) minus the sum of: (i) any
payments previously paid by Tenant in connection with Landlord’s Work and/or
Structural Improvements which have been future valued at Tenant’s incremental
borrowing rate used to classify the Lease to such point in time, and (ii) the
present value of any future payments made by Tenant in connection with
Landlord’s Work and/or Structural Improvements discounted at Tenant’s
incremental borrowing rate used to classify this Lease that Tenant is obligated
to make, but in each case excluding payments that are not required to be
included in the calculation of Tenant’s maximum guaranty amount.

 

B. If at any time, a calculation of the MGT would or could put Tenant in a
position where the sums exceed 89.95% of the then-incurred GAAP capitalized
construction costs, the obligations of Tenant will be automatically deferred to
the last day of the first succeeding month in which the calculation falls
conclusively below 89.95% or the day following the Commencement Date, if sooner.
This provision is intended as a failsafe clause and must not be interpreted as
an obligation to pay more prior to the Commencement Date under any
circumstances.

 

C. In no event and at no time prior to the Commencement Date shall Tenant be
responsible to pay Landlord or any Landlord supplier or other party, any cost of
Landlord’s Work or Structural Improvements. The foregoing shall not apply to
Non-Structural Tenant Improvements that constitute normal tenant improvements as
defined in GAAP. For this purpose, Non-Structural Tenant Improvements shall
exclude the cost of Landlord’s Work and Structural Improvements, even though
same may be unique to Tenant’s purpose, and equipment that would be a necessary
improvement for any tenant (for example, such items set forth in Exhibit “C”).

 



37

Table of Contents

 

D. Prior to the Commencement Date, Tenant shall indemnify and hold harmless
Landlord, as the owner-lessor, from losses derived from the following causes:

 

a.Third party damage claims caused by the actions or failures to act of Tenant
and/or its agents (other than claims arising from failure to complete
construction or to cause construction to be completed by a specified date) while
in possession or control of the construction project; and

  

b.Claims brought by Landlord relating to fraud, misapplication of funds, illegal
acts, or willful misconduct on the part of Tenant.

  

E. It is the parties’ intention that prior to the Commencement Date, under no
circumstances shall Tenant undertake any obligation or responsibility that shall
cause it to become the owner of the Demised Premises for accounting purposes. If
a circumstance arises that causes such accounting treatment, the parties will
work together to restructure the obligation in a way to avoid any such result
without causing any detriment to Landlord, its members, investors, partners, and
lenders (including Lender).

  

F. In furtherance of the provisions set forth in subsection E above, if, prior
to the Commencement Date, circumstances arise that could deem Tenant becoming
the owner of the Demised Premises and if Landlord is therefore required to make
any expenditure, Landlord may apply any balance of the Structural Improvement
Allowance (as defined in Exhibit “B”) toward the cost of such expenditure. If
the remaining balance of the Structural Improvement Allowance is insufficient to
reimburse Landlord in full, Tenant shall pay to Landlord, within thirty (30)
days following the Commencement Date, a “Structural Change Fee” equal to the
balance of amounts expended by Landlord, plus interest on such amount at the
rate of eight (8%) percent per annum, in order to keep Tenant in compliance with
the provisions of subsection A above. This provision shall not apply to cost
overruns on any Landlord’s Work or Structural Improvement performed by Landlord.

  

41.05      This Lease may be executed in any number of counterparts each of
which shall be deemed an original and all of which together shall be deeded to
constitute one and the same agreement. Facsimile, PDF or email signatures shall
be deemed as originals for the purpose of this Lease.     

 

 

 

SIGNATURE PAGE TO FOLLOW

 



38

Table of Contents

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
above written.

 

 

  LANDLORD:   LANDLORD: X-Cell III Realty Associates LLC                     By:



 

      Name:         Title:                           TENANT:   TENANT:
DealerTrack Technologies, Inc.                     By:



 

      Name:         Title:    

 



39

 